Name: Commission Regulation (EEC) No 2228/91 of 26 June 1991 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 91 Official Journal of the European Communities No L 210/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2228 /91 of 26 June 1991 laying down provisions for the implementation of Regulation (EEC) No 1999 / 85 on inward processing relief arrangements THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999 / 85 of 16 July 1985 on inward processing relief arrangements (*), and in particular Article 31 thereof, Whereas Council Regulation (EEC) No 3677/ 86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999 / 85 on inward processing relief arrangements ( 2 ), as last amended by Regulation (EEC) No 704 / 91 ( 3 ), has been substantially amended on a number of occasions ; whereas it is appropriate , for reasons of clarity and rationality , to consolidate the said Regulation ; Whereas it is necessary to adopt certain provisions to regulate the issue of inward processing authorizations ; whereas in particular it is appropriate to lay down rules for application of the economic conditions and to define the circumstances in which those conditions , in the interests of maximum administrative simplification , shall be deemed to be fulfilled; Whereas in view of the market situation for milk products the period of validity of the inward processing authorization should be limited ; whereas a non-renewable time-limit should also be set for dealing with the compensation products in one of the approved ways; Whereas the procedure for the exchange of information should apply to all authorization granted in respect of milk products , even where the value does not exceed ECU 100 000; Whereas certain conditions which must at present be complied with in order to obtain an inward processing authorization and for use of the arrangements constitute a significant hindrance to the promotion of exports by Community undertakings from the customs territory of the Community ; whereas experience has shown that the management of the arrangements could be simplified in the case of processing undertakings where most of their main compensating products are intended for export out of the customs territory of the Community as well as for those undertakings which have a continuous flow of production intended both for the Community and for third country markets ; whereas the reduction or elimination of administrative complications is bound to have a positive effect on the cost of products exported to third country markets , thus increasing the competitiveness of Community undertakings on these markets ; whereas it is appropriate therefore to lay down new provisions consolidating or repealing certain existing implementing provisions ; Whereas it is desirable to define the circumstances in which the suspension system may be used, given that compensating products are to be exported from the customs territory of the Community; whereas in cases where the products are not to be exported the drawback system may be used when the conditions for this system are fulfilled ; whereas provision should also be made, in certain circumstances , for the release for free circulation of compensating products to be authorized under the suspension system ; Whereas it is necessary to lay down the conditions for use of the equivalent compensation and prior exportation systems and to define the time at which the change in customs position of the goods concerned takes place; Whereas it is necessary to define the conditions under which the equivalent compensation of rice can be authorized, by using the CN code at eight figures ; whereas , however, while awaiting for an appropriate modification of the combined nomenclature on certain types of rice , it is necessary that equivalence be determined only by the length /width ratio for certain types of rice ; Whereas it is desirable to restrict the system whereby import goods are placed under the arrangements in a Member State other than that in which use . of the arrangements was authorized and where the processing operations are carried out, where the prior exportation procedure is used; whereas provision should be made for the requisite exchange of information between the two Member States concerned; (!) OJ No L 188 , 20 . 7 . 1985 , p. 1 . ( 2 ) OJ No L 351 , 12 . 12 . 1986 , p. 1 . ( 3 ) OJ No L 77 , 23 . 3 . 1991 , p. 11 . No L 210 / 2 Official Journal of the European Communities 31 . 7 . 91 Whereas it is necessary to specify the formalities to be carried out and the compensatory amounts applicable in cases of triangular traffic where compensating products are dispatched from the Member State where processing has taken place to another Member State where the formalities for export from the customs territory of the Community are carried out ; Whereas it is necessary to specify how the various procedures are to apply in connection with the common commercial policy; Whereas standard rates of yield should be laid down on the basis of the existing Community rules ; Whereas there is a need to lay down standard rates of yield to ensure the same facilities for pasta whether or not it contains eggs; , Whereas implementing rules must be laid down to cover entry of goods for the arrangements , use of the drawback system and some of the ways in which goods or products may be dealt with for customs purposes; whereas such rules , while being adequate to prevent abuses , must be such as to keep administrative procedures to a minimum so as not to impose a burden on firms using the arrangements ; Whereas it is necessary to lay down rules ensuring the uniform application of the second paragraph ofArticle 14 (2 ) of Regulation (EEC) No 1999 / 85 ; whereas the wording of certain provisions of the Regulation relating to discharge of the arrangements should be amended to illustrate the link between them and the provisions concerning simplified procedures ; whereas some examples should be given in these provisions to facilitate that application in practice ; whereas more detailed provisions are required concerning the time limit for submitting the bill of discharge , the supporting documents required for discharge and the payment of import duties in respect of compensating products or goods put onto the market; Whereas it is necessary to lay down uniform rules for the charging of duties in cases where a customs debt arises ; whereas for that purpose it is necessary to draw up a list of compensating products which can be charged at their appropriate rate , to lay down special rules for olive oil and to provide for the application of certain agricultural import duties ; whereas it is also desirable to lay down certain rules for the application of monetary compensatory amounts in connection with the arrangements ; Whereas it is necessary to lay down provisions for calculating the proportion of import goods incorporated in compensating products where this is necessary in order to ascertain the amount of import duties to charge, to be repaid or remitted; whereas in view of the complexity of the calculations which may be involved , it is appropriate to give quantified examples ; Whereas , since the value scale method cannot reasonably be used for operations involving the inward processing of durum wheat into cereal meal , it is necessary to use the quantitative scale method (import goods ) to calculate the import goods incorporated in the compensating products ; whereas for these operations it is also necessary to amend the standard rates of yield to take into account the processing conditions ; Whereas civil aircraft from non-member countries do not attract import duties when introduced into the customs territory of the Community ; whereas , in view of the way in which civil aircraft are used in the transport sector, delivery of such aircraft to airline companies should be deemed to be equivalent to exportation from the territory of the Community ; whereas it is also desirable to consider as equivalent to such exportation the repair, modification or conversion of civil aircraft carried out under inward processing relief arrangements ; i Whereas there is a need under the suspension system for procedures allowing goods in the unaltered state and for compensating products to be placed under a new customs procedure , where their nature of technical characteristics have been appreciably changed by unforeseen circumstances or force majeure; Whereas it is necessary to adapt the procedure for exchange of information for administrative cooperation by means of the INF 1 sheet in order to enable the customs authorities of the Member State where release for free circulation is authorized to levy the total amount of import duties resulting from this release for free circulation ; Whereas the new provisions must favour only those compensating products exported "from the customs territory of the Community , and must not result in an unjustified financial advantage due to a postponement of the date on which a customs debt arises ; whereas this last objective may be achieved by introducing a system of compensatory interest ; whereas , however , such interest should in some cases not be provided for ; Whereas the interest rates will be set by the Commission on the basis of average representative short-term interest rates for each Member State in a given six-month period of the preceding year; whereas the rates set will be valid for six months and will be published in the L series of the Official journal of the European Communities before they come into force ; . Whereas it is desirable to establish rules for discharge of the arrangements and for repayment or remission under the drawback system; Whereas it should be specified that where several processing operations have been carried out under the drawback system , the repayment claim must be presented to the customs authority of the Member State where the first processing operation was authorized and where the entry of release for free circulation was accepted ; whereas it is , however , appropriate to provide for a procedure making it possible to obtain repayment or remission from the customs authority of 31 . 7 . 91 Official Journal of the European Communities No L 210/ 3 economic conditions and implementation of the arrangements where more than one Member State is concerned ; Whereas the information to be exchanged between Member States and the Commission for the purpose of scrutinizing the economic conditions should be simplified in order to speed up transmission and allow computerization of the procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact , the Member State where the compensating products are dealt with in one of the procedures referred to in Article 27 of Regulation (EEC) No 1999 / 85 ; Whereas it is necessary to provide for a suitable exchange of information between the customs authorities of the Member States in order to facilitate repayment or remission of import duties in cases where the compensating products have been placed under a procedure allowing for repayment or remission after undergoing subsequent processing Under a new authorization ; whereas it is also necessary to specify that the document used in this exchange must be attached to the repayment claim ; Whereas it is necessary to lay down rules for administrative cooperation to ensure uniformity in the application of HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS AND PRODUCTION ACCESSORIES State other than that in which use of the arrangements was authorized and where the processing operations are carried out; 10 . importing Member State means the Member State in which the import goods are entered for the arrangements ; 11 . exporting Member State means the Member State in which the compensating products are declared for export ; 12 . specific commercial policy measures means non-tariff measures established as part of the common commercial policy in the form of Community rules governing arrangements for the import or export of goods , such as surveillance or safeguard measures , quantitative limits or restrictions and import or export bans ; 13 . time limit for re-exportation means the date by which the compensating products must have been dealt with in one of the ways listed in Articles 1 8 or 27 ( 1 ) ofthe basic Regulation; 14 . monthly aggregation means application of the second paragraph of Article 14 (2 ) of the basic Regulation in respect of time limits for re-exportation which begin to run during a given calendar month ; 15 . quarterly aggregation means application of the second paragraph of Article 14 (2 ) of the basic Regulation in respect of time limits for re-exportation which begin to run during a given quarter . Article 1 For the purposes of this Regulation : 1 . basic Regulation means Regulation (EEC) No 1999 / 85 ; 2 . main compensating products means the compensating products for the production ofwhich use of the inward processing arrangements (hereinafter referred to as the 'arrangements') was authorized; 3 . secondary compensating productsmeans compensating products other than those referred to in paragraph 2 which are a necessary by-product of the processing operation ; 4 . losses means the proportion of the import goods destroyed and lost during the processing operation, in particular by evaporation, dessication, venting as gas or leaching ; 5 . quantitative scale method means calculation of the import goods incorporated in the various compensating products by reference to the quantity of such import goods ; 6 . value scale method means calculation of the import goods incorporated in the various compensating products by reference to the value of such compensating products ; 7 . equivalent compensation means the system referred to in Article 2 ( 1 ) (a ) of the basic Regulation; 8 . prior exportation means the system referred to in Article 2 ( 1 ) (b ) of the basic Regulation ; 9 . triangular traffic means the system whereby import goods are entered for the arrangements in a Member Article 2 The goods covered by the fourth indent of Article 1 ( 3 ) (h ) of the basic Regulation , used as production accessories , are listed in Annex I. No L 210 /4 Official Journal of the European Communities 31 . 7 . 91 TITLE II AUTHORIZING USE OF THE ARRANGEMENTS CHAPTER I APPLYING FOR AUTHORIZATION nature' means imports of an occasional nature , containing goods the nature and quantity ofwhich does not indicate that they are being imported for any commercial purpose . 3 . For the purposes ofArticle 4 (c) of the basic Regulation the customs authority shall establish the methods of identifying the import goods in the compensating products or the means of verifying whether the conditions laid down for the proper conduct of operations under the equivalent compensation system have been complied with . To this end the customs authority shall use , inter alia, the following means : (a ) statement or description of special marks or manufacturer's numbers ; (b ) affixing of seals , clip-marks t »r other distinctive marks; (c) the taking of samples , illustrations or technical descriptions ; (d ) the carrying-out of analyses . Article 3 1 . Without prejudice to paragraph 4 or to Article 25 , applications for authorization shall be made in writing and shall conform to the model set out in Annex II . They shall at least contain the information indicated in the said Annex. Applications must be signed and dated . 2 . Where the customs authority considers the particulars indicated in the model referred to in paragraph 1 to be inadequate , it may require the applicant to supply additional particulars . 3 . The application must be accompanied by all supporting documents or evidence needed for its appraisal . 4 . The customs authority may allow the holder of an authorization to apply for its renewal by simple written request , giving particulars of the previous authorization and indicating any changes which need to be made . 5 . The customs authority shall keep applications and the documents and evidence relating to them, together with copies of any authorizations issued . 6 . The applicant may request that the authorization be either for the suspension system or the drawback system where the conditions for use of the appropriate system are fulfilled . 7 . . Where processing is carried out under a job processing contract between two persons established in the Community the application for authorization shall be lodged by or on behalf of the principal . 8 . Where a request is to be made for alteration of an authorization , paragraph 4 shall apply . Article 5 1 . For the purposes of applying the economic conditions : (a ) comparable goods shall be considered unavailable within a 'suitable time' within the meaning of Article 6 ( 1 ) (c) of the basic Regulation where producers established in the Community cannot make them available to the operator in time for the proposed commercial operation to be carried out, despite a request having been made to them in good time; (b ) in deciding whether the price of comparable goods produced in the Community is such as to make the proposed commercial operation economically impracticable , the customs authority shall take account , inter alia , of the impact that the use of Community-produced goods would have on the cost price of the compensating product and hence on the disposal of the product on the third-country market , having regard to :  both the price of the uncleared goods for processing and the price of comparable goods produced in the Community less domestic taxes refunded or refundable on exportation , including any refunds and any other amounts applying under the common agricultural policy . Conditions of sale , in particular payment terms, and proposed delivery terms shall also be taken into consideration when comparing prices , and CHAPTER II GENERAL CONDITIONS FOR AUTHORIZING USE OF THE ARRANGEMENTS Article 4 1 . Before issuing the authorization the customs authority shall check that the conditions for use of the arrangements , in particular the economic conditions , are fulfilled . 2 . For the purposes of the second sentence ofArticle 4 ( a ) of the basic Regulation, 'imports of a non-commercial 31 . 7 . 91 Official Journal of the European Communities No L 210 / 5  the price obtainable for the compensating product on the third-country market , as ascertained from commercial correspondence or other information ; (c) 'job processing' means any processing of import goods directly or indirectly placed at the disposal of the holder of the authorization which is carried out according to the specifications and on behalf of a principal established outside the customs territory of the Community , generally against payment of processing costs alone . 2 . Goods produced in the Community shall be comparable to import goods when they fall within the same CN code, are of the same commercial quality and have the same technical characteristics , having regard to the compensating products to be obtained . 3 . In assessing the economic conditions , the following shall not in themselves be taken as grounds for granting the authorization : ( a ) the fact that the Community producer of comparable goods which could be used to carry out the processing operations is an undertaking in competition with the person applying to use the arrangements ; ( b) the fact that the goods are produced in the Community by a single undertaking. To make use of this provision, the applicant must supply the customs authority with supporting documents which enable the authority to satisfy itself that the intended purchase of Community goods may be reasonably carried out . Such supporting documents , to be annexed to the application, may take the form , for example , of copies of commercial or administrative documents which refer to purchase made in an earlier reference period , or orders or untended purchase for the period under consideration . Without prejudice to Article 11 (2 ) of the basic Regulation , the customs authority shall , where necessary , check that the said percentage is correct at the end of the period in question; (b ) is trying to guard against real supply problems, proven to the satisfaction of the customs authority , for that type of goods , and the proportion of Community-produced supplies is lower than the percentage indicated at ( a ); (c) satisfies the customs authority that he has taken the necessary steps to obtain goods for processing on the Community market but has met with no response from Community producers . 2 . Paragraph 1(a ) shall not apply to goods falling within Annex II to the Treaty . Article 6 1 For the purposes ofArticle 6 (4 ) of the basic Regulation the value limit shall be ECU 200 000 per authorization , irrespective of the number of operators carrying out the processing operation . However , the value limit for the goods and products listed in Annex III shall be ECU 100 000 . 2 . The value referred to in paragraph 1 shall be the customs value of the goods estimated on the basis of the particulars known and the documents presented at the time when the application is lodged . 3 . The application of paragraphs 1 and 2 may be suspended in respect of particular import goods in accordance with the procedure described in Article 31 (2 ) and ( 3 ) of the basic Regulation . Article 8 1 . An authorization for use of the suspension system may be granted only on condition that there is an actual intention to export the main compensating products from the customs territory of the Community . 2 . The following shall be deemed to be an export from the customs territory of the Community: ( a ) the delivery of compensating products to persons eligible for reliefs under the Vienna Convention of 18 April 1961 on Diplomatic Relations , the Vienna Convention of 24 April 1963 on Consular Relations or other consular conventions , or the New York Convention of 16 December 1969 on Special Missions ; ( b ) the delivery of compensating products to the armed forces stationed in the territory of a Member State in accordance with Article 136 of Council Regulation (EEC) No 918 / 83 ( »); (c) the delivery of civil aircraft to airline companies , established in the customs territory of the Community ; ( d ) the repair , modification or conversion of civil aircraft carried out under processing relief arrangements . Article 7 1 . For the purposes of Article 7 of the basic Regulation , the economic conditions shall be deemed to be fulfilled in respect of a given type of goods to be entered for the arrangements within a given period where the applicant: ( a) during the period in question obtains 80 % of his global requirements for these goods incorporated in the compensating products in the customs territory of the Community, in the form of goods produced in the Community being comparable within the meaning of Article 5 ( 2 ) to the import goods . C 1 ) OJ No L 105 , 23 . 4 . 1983 , p. 1 . No L 210 / 6 Official Journal of the European Communities 31 . 7 . 91 CHAPTER III EQUIVALENT COMPENSATION AND PRIOR EXPORTATION reference to the proportion of import goods in stocks of goods of the same kind held by the holder of the authorization at the time when the destruction or loss occurred, unless he can produce evidence of the actual quantity of import goods destroyed or lost . CHAPTER IV TRIANGULAR TRAFFIC Article 13 The customs authority of the Member State referred to in Article 3 of the basic Regulation may allow triangular traffic only as- part of the prior exportation system. CHAPTER V ISSUING THE AUTHORIZATION Article 9 Without prejudice to Article 10 , where use is to be made of equivalent compensation or prior exportation, the equivalent goods must fall within the same CN code , be of the same commercial quality and have the same technical characteristics as the import goods . Article 10 Where the circumstances so warrant , the customs authority may allow the equivalent goods to be at a more advanced stage of manufacture than the import goods , provided that the essential part of the processing to which the said equivalent goods are subjected is carried out in the premises of the holder of the authorization or in the premises where the operation is being carried out on his behalf. Article 11 Special provisions , set out in Annex IV, shall apply in respect of the goods referred to in that Annex . Article 12 1 . The change in customs position described in Article 2 ( 3 ) of the basic Regulation shall be effected as follows : ( a ) In the case of equivalent compensation without prior exportation , the change in customs position of the import goods and the equivalent goods shall take place at the time of acceptance of the document placing the compensating products or unprocessed goods under one of the customs procedures referred to in Article 1 8 of the basic Regulation . However , where the holder of the authorization puts the import goods on the Community market either in the unaltered state or in the form of compensating products before the arrangements have been discharged , the change in customs position of the import goods and the equivalent goods shall take place at the time the goods are put on the market ; (b ) In the case of prior exportation :  the change in the customs position of the exported compensating products shall take place at the time of acceptance of the export declaration and on condition that the import goods are entered for the arrangements ,  the change in the customs position of the import goods and the equivalent goods shall take place at the time of acceptance of the declaration entering them for the arrangements . 2 . The change in customs position referred to in paragraph 1 shall not alter the origin of the exported goods . 3 . In the event of the total destruction or irretrievable loss of goods in the unaltered state or compensating products the share of import goods destroyed or lost shall be calculated by Article 1 4 1 . Without prejudice to Article 25 , authorizations shall be made out in writing and shall conform to the model set out in Annex II . They shall contain at least the particulars there indicated . Authorizations must be signed and dated . 2 . Authorizations shall be addressed to the applicant . 3 . Authorizations shall take effect on the date of issue. 4 . In cases which can be shown to be exceptional , the customs authority may issue a retroactive -authorization . However , the retroactive effect of such authorization may not go back beyond the time when the application was lodged . 5 . The customs authorities shall keep copies of authorizations for at least three calendar years after the end of the year of their expiry . Article 15 1 . The period of validity of an authorization shall be set by the customs authority , having regard to the economic conditions and the specific needs of the applicant . Where an authorization is for a period exceeding two years the conditions on which it was issued shall be reviewed periodically at intervals specified in the authorization . 2 . Notwithstanding paragraph 1 , the period of validity of an authorization in respect of the products referred to in the second subparagraph of Article 28 ( 1 ) may not exceed three months . 31 . 7 . 91 Official Journal of the European Communities No L 210 /7 TITLE III OPERATION OF THE ARRANGEMENTS import goods for the arrangements shall be lodged at the customs office indicated on information sheet INF 5 , referred to in Article 32 . CHAPTER I SPECIFIC COMMERCIAL POLICY MEASURES Article 16 Where non-Community goods are entered for the arrangements using the suspension system, any specific commerical policy measures to which imports of the said goods are subject shall not apply . Article 17 Non-Community goods , even where they are not liable for import duties , may also be entered for the arrangements using the suspension system: ( a) with a view to non-application of specific commercial policy measures applying to the goods ; (b ) with a view to non-application of specific commercial ­ policy measures applying to export of the goods in the unaltered state or the compensating products , without prejudice to specific commerical policy measures applying to exports of products originating in the Community. Article 19 1 . . The declaration referred to in Article 1 8 shall be made out on a form IM as provided for in Article 3 of Council Regulation (EEC) No 1900/ 85 ( »).' 2 . The declaration referred to in paragraph 1 must also contain , should the need arise :  in box 44 , the reference to the authorization,  in box 47 , the elements to be taken into consideration for the calculation of the import duties to be applied . 3 . The description of the goods given in the declaration referred to in paragraph 1 must correspond to the description given in the authorization . Article 20 1 . The customs authority may require that the authorization be presented when the declaration or , where the drawback system is used , the entry for release for free circulation, is lodged . 2 . The said declaration or entry must be accompanied by all other documents whose presentation is necessary for entry for the arrangements or for free circulation, as the case may be . 3 . The customs authority may agree that the documents, in question be held at its disposal rather than accompanying the declaration or entry . CHAPTER II FORMALITIES FOR ENTRY OF GOODS FOR ARRANGEMENTS (SUSPENSION SYSTEM) AND FORMALITIES FOR RELEASE OF GOODS FOR FREE CIRCULATION (DRAWBACK SYSTEM) Article 21 1 . Particulars of the authorization must also be given in Box 44 of the entry for release for free circulation made out under the drawback system . 2 . The description of the goods given in the entry referred to in paragraph 1 must correspond to the description given in the authorization . Section 1 Normal procedure Article 18 1 . The entry of goods for the arrangements using the suspension system shall be subject to the lodging of a declaration of entry for the arrangements . The person making the declaration is hereinafter referred to as the 'declarant'. 2 . Paragraph 1 shall also apply to the entry for the arrangements of import goods under the prior exportation system . 3 . The declaration referred to in paragraph 1 must be lodged at a competent customs office in the Member State where the authorization was issued. However , where the triangular traffic system is used, the declaration entering the Article 22 1 . Article 4 (3 ), (4 ) and (5 ) and Articles 5 to 10 of Commission Regulation (EEC) No 1751 / 84 (2 ) shall apply mutatis mutandis. (') OJ No L 179 , 11 . 7 . 1985 , p . 4 . ( 2 ) OJ No L 171 , 29 . 6 . 1984 , p . 1 . No L 210/ 8 Official Journal of the European Communities 31 . 7. 91 2 . Acceptance of a declaration under Article 18 or entry under Article 21 shall be subject to issue of an inward processing authorization . In cases which can be shown to be exceptional , however, the particular authority may accept the declaration or entry without such authorization having been issued, provided the application was submitted before such acceptance . 3 . Where paragraph 2 is applied , particulars of the application for authorization shall also be given in Box 44 of the declaration or entry in question . Section 2 Simplified procedures entry may be replaced by any other formality of comparable probative effect stipulated by the customs authority ; (c) make available to the customs authorities all documents relating to the entry of the goods for the arrangements . 3 . The following shall not be authorized by the customs authority to use the simplified procedures described in paragraph 1 : ( a ) persons who do not offer adequate guarantees as to the proper conduct of the operations ; (b ) persons whose accounts are not such as to enable the customs authority to check on the operations where the simplified procedure described in paragraph 1 (c ) is used . The customs authority may withhold authorization to use the simplified procedures from persons who do not frequently enter goods for the arrangements . Article 24 1 . Incomplete declarations or entries , commercial or administrative documents and entries in the accounts as referred to in Article 23 must contain at least the particulars necessary for identification of the goods . Acceptance by the customs authority of such incomplete declaration or entry, commercial or administrative documents or entry in the accounts shall have the same force in law as acceptance of the declaration referred to in Article 18 or entry as referred to in Article 21 . Any examination of the goods shall be based on the particulars given in the incomplete declaration or entry, commercial or administrative document or entry in the accounts . Article 23 1 . Provided the proper conduct of operations is not thereby affected , the customs authority, at the declarant's request and on conditions it shall lay down, shall agree that: ( a) a declaration under Article 1 8 or entry under Article 21 need not contain some of the particulars referred to in Article 19 or 21 as the case may be, or need not be accompanied by some of the documents referred to in Article 20 ; (b ) a declaration under Article 1 8 or entry under Article 21 can be replaced by a commercial or administrative document , accompanied by an application for entry for the arrangements or use of the drawback system , signed by the declarant ; (c) the goods can be entered for the arrangements or the drawback system used without the goods having been * presented and before the declaration or entry is lodged . 2 . Where use of the simplified procedure referred to in paragraph 1 ( c) is authorized, the person authorized shall , upon arrival of the goods on the designated premises : ( a ) duly notify the customs authority of such arrival in the manner specified by the said authority . However , the customs authority may:  permit the authorized person to notify it of the arrival of the goods when this is imminent , rather than requiring him to wait for their actual arrival ;  in special circumstances , where the nature of the goods and the rapid import turnover warrant this , exempt the authorized person from the requirement to notify each arrival of goods , provided that he supplies all the information the particular authority judges necessary to enable it to exercise its right to examine the goods should the need arise ; (b ) enter the goods in his accounts . Such entry shall be effected in the manner specified by the customs authority . It shall indicate the' date of such entry . Such In the cases referred to in Article 23 ( 1 ) (c) , entry of the goods in the accounts shall be equivalent to their release . 2 . Additional declarations or declarations relating to goods covered by the procedure authorized under Article 23 ( 1 ) must be lodged, or documents omitted under Article 23 ( 1 ) (a ) must be supplied , at the competent customs office , and no later than the time when the bill of discharge is lodged . Acceptance of such declaration shall not have the same force in law as acceptance of the declaration referred to in Article 18 or entry referred to in Article 21 . 3 . The customs authority may agree that the declaration or additional declaration be of a general , periodic or recapitulative nature . Article 25 1 . Where Articles 23 and 24 are not applied , the customs office designated by the customs authority shall , in respect of operations relating to : 31 . 7 . 91 Official journal of the European Communities No L 210/ 9 Article 18 or 27 of the basic Regulation may be extended , even when the limit originally set has expired . Article 27 1 . In the case of monthly aggregation , all time limits for re-exportation beginning to run in a given month shall expire on the last day of the calendar month during which the time limit for re-exportation relating to the final entry for the arrangements in the month in question would expire . 2 . In the case of quarterly aggregation , all time limits for re-exportation beginning to run in a given quarter shall expire on the last day of the quarter during which the time limit for re-exportation relating to the final entry for the arrangements in the quarter in question would expire . 3 . Where monthly or quarterly aggregation has been requested and authorized , that fact shall be indicated at point 9 of the inward processing application and of the authorization itself ( see specimens in Annex II). 4 . Monthly or quarterly aggregation may be authorized where the import goods are expected to be entered , on a regular basis , for the arrangements for processing and ­ exportation in the form of compensating goods so that the time taken for re-exportation will be more or less constant . 5 . Monthly or quarterly aggregation shall be applied taking account of the examples in Annex XII . (a ) repair of goods , including restoring them to their original condition and putting them in order , or (b ) the usual forms of handling to which goods may be subject under the Community rules governing customs warehouses and free zones , permit lodging of the inward processing declaration or, under the drawback system , the entry for release for free circulation to constitute an application . In this case acceptance of the declaration or entry shall constitute the authorization and shall be subject to the conditions governing the granting of the authorization . 2 . The customs office designated by the customs authority may apply the procedure described in paragraph 1 in respect of goods to be used for inward processing operations other than those referred to in that paragraph. Each Member State shall notify the Commission of the designated offices , specifying the type of goods and the processing operations covered in each case . 3 . Where paragraphs 1 and 2 are applied , the declaration referred to in Article 18 or the entry referred to in Article 21 shall be accompanied by a document made out by the declarant containing the following information : (a ) where the person applying to use the arrangements is not the same as the declarant , the name or business name and address of that person; (b ) where the processor is not the same as the applicant or declarant, the name or business name and address of the said processor; (c) the nature of the processing operation; (d ) the trade and/or technical description of the compensating products ; (e ) the rate of yield or , where appropriate , the method by which the rate will be established ; (f) the period within which the goods are to be dealt with in one.of the ways provided for in Article 18 or 27 of the basic Regulation; (g) the place where it is intended to carry out the processing operation . Such accompanying document shall form an integral part of the declaration . Article 28 1 . In the case of agricultural products of the kind referred to in Article 1 of Council Regulation (EEC) No 565 / 80 ( x ) which are to be exported in the form ofprocessed products or goods within the meaning of Article 2 (b ) or (c) of that Regulation , the period within which the import goods must be dealt with in one of the ways specified in Article 1 8 of the basic Regulation may not exceed six months . However , in case of the products specified in Article 1 of Council Regulation (EEC) No 804 / 68 ( 2 ) intended for the manufacture of products referred to in that Article or of goods listed in the Annex to that Regulation , the time-limit for re-export may not exceed four months . 2 . Where monthly aggregation is authorized for the agricultural products referred to in paragraph 1 , the time limits for re-exportation referred to in Article 27 ( 1 ) shall expire not later than the last day of the fifth calendar month following that for which aggregation was authorized . CHAPTER III TIME LIMITS PROVIDED FOR INARTICLE 14 OF THE BASIC REGULATION Article 26 Where the circumstances so warrant, the time limit set for placement under one of the procedures referred to in 0 ) OJ No L 62 , 7 . 3 . 1980 , p . 5 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . No L 210 / 10 Official Journal of the European Communities 31 . 7 . 91 3 . Where quarterly aggregation is authorized for the agricultural products referred to in paragraph 1 , the time limits for re-exportation referred to in Article 27 (2 ) shall expire no later than the last day of the quarter following that for which aggregation was authorized . merchantable quality which conform to any standard quality laid down in Community rules. 3 . Each Member State shall notify the Commission of cases in which it proves impossible to apply the standard rates referred to in paragraph 1 because , although the import of goods processed are listed in column 1 of Annex V, the processing operations produce compensating products other than those shown in columns 3 and 4 at the same stage of manufacture . CHAPTER V TRIANGULAR TRAFFIC Article 29 1 . The time limit referred to in Article 14 ( 3 ) of the basic Regulation shall be set with due regard to the time needed for the supply and transport of the import goods to the Community . 2 . The time limit referred to in paragraph 1 may not exceed :  three months in the case of goods subject to a price-regulating mechanism,  the period of validity of the import licence issued in accordance with Commission Regulation (EEC) No 2630 / 81 (*) in the case of raw sugar falling within CN codes 1701 11 or 1701 12 ,  six months in the case of all other goods . This period may, however , be extended where the holder of the authorization submits a reasoned request , provided that the total period does not exceed 12 months . Where the circumstances so warrant , the extension may be allowed even after the original time limit has expired . Article 32 1 . For triangular traffic the information sheet referred to as 'information sheet INF 5' shall be used . 2 . Information sheet INF 5 shall be made out on a form corresponding to the model and indications in Annex VI, in one original and three copies which must be presented together at the customs office where the export declaration is lodged. Information sheet INF 5 shall be made out in respect of the quantity of import goods corresponding to the quantity of compensating products exported . Where it is planned to import the goods in successive consignments , more than one INF 5 form may be made out . Article 30 1 . The time limits referred to in Articles 26 and 28 shall run from the date of acceptance of the declaration entering the goods for the arrangements or, under the drawback system, of the entry for release for free circulation . 2 . The time limits set in accordance with Article 29 shall run from the date of acceptance of the export declaration . CHAPTER IV STANDARD RATES OF YIELD Article 33 1 . The customs office where the export formalities are carried out shall endorse information sheet INF 5 . It shall retain copy No 1 and return the original and the other copies to the declarant . The customs office where export from the customs territory of the Community takes place shall certify on the original and copies , which it shall then return to the declarant , that the products have left the said territory. 2 . Where the customs office where the export formalities are carried out is not the office competent to check on the arrangements , it shall send copy No 1 , endorsed, to the latter office . 3 . Where the compensating products are dispatched to a Member State other than the Member State where the processing took place in order that the export formalities for the dispatch of those compensating products from the customs territory of the Community might be carried out in the customs office of this other Member State , the compensating products shall be consigned from the Member State of processing to the Member State of export using the Community transit procedure (external procedure). The box Article 31 1 . Where the import goods for inward processing are listed in column 1 of Annex V and the compensating products obtained are those in columns 3 and 4 , the customs authority shall apply the standard rates of yield shown in column 5 . 2 . The standard rates of yield referred to in paragraph 1 shall apply only to goods of sound , genuine and C 1 ) OJ No L 258 , 11 . 9 . 1981 , p. 16 . 31 . 7 . 91 Official Journal of the European Communities No L 210 / 11 Article 35 1 . The declaration entering import goods for the arrangements must be accompanied by the original and copies Nos 2 and 3 of information sheet INF 5 . 2 . The customs office where the inward processing declaration is presented shall note on the original and copies Nos 2 and 3 of information sheet INF 5 the quantity of import goods entered for the arrangements and the date of acceptance of the corresponding declaration. It shall send without delay copy No 3 to the customs office in the exporting Member State competent to check the arrangements , returning the original to the declarant and retaining copy No 2 . reserved for the description of goods on the transit document shall contain one of the indications referred to in Article 73 ( 1 ), plus the letters "EX-IM". The procedure for use of the INF 5 sheet shall be modified as follows:  the original and the three copies duly completed (boxes 1 to 8 ) must be lodged with the customs office which is requested to issue the T 1 document,  that office shall enter particulars of the T 1 document in box 9 and shall affix the "T 1 stamp" ,  box 10 shall be completed when the compensating products are actually exported from the particular territory of the Community. 4 . The compensating products referred to in paragraph 3 may only be exported direct to third countries . 5 . For the purposes of Article 37 , in the cases referred to in paragraph 3 , 'the exporter of the compensating products from the exporting Member State' referred to in the first indent of Article 37 ( 1 ) (b ) shall mean the holder of the authorization who consigns the compensating products to the Member State from which they are exported from the customs territory of the Community, and 'the exporting Member State' referred to in Articles 35 and 37 ( 1 ) (a ), the first and second indents of Article 37 ( 1 ) (b ), and in Article 37 (2 ) shall mean the Member State where the compensating products are placed under the procedure referred to in paragraph 3 . Article 36 On receipt of copy No 3 the customs office competent to check on the arrangements shall notify the holder of the authorization without delay of the quantity of import goods entered for the arrangements and the date of such entry . Article 37 1 . Under the triangular traffic system: ( a ) where the import goods are liable, in trade between the exporting and importing Member States , to customs duties, charges having equivalent effect or other charges provided for under the common agricultural policy, the specific arrangements applicable to certain goods resulting from the processing of agricultural products , or provided for, where appropriate , in an Act of Accession ; or (b ) where the import goods qualify, in the trade referred to at ( a), for the payment of amounts provided for under the common agricultural policy, the specific arrangements applicable to certain goods resulting from the processing of agricultural products , or provided for , where appropriate , in an Act of Accesion , such duties , charges or amounts shall apply in the same way as if the import goods in question had been :  sent by the exporter of the compensating products from the exporting Member State to the importing Member State , and  brought into the importing Member State from the exporting Member State by the person in the name or on behalf of whom the inward processing declaration in respect of the said goods was made out . 2 . The duties , charges and amounts referred to in paragraph 1 shall be applied by the importing Member State at the time when the import goods are entered for the arrangements , and by the exportingMember State at the time when the arrangements are discharged . Article 34 1 . The import goods may be entered for the arrangements at a particular office of importation, other than that specified, if so allowed by the customs office of the exporting Member State which is competent to check on the arrangements or by the customs office of the importing Member State which shall notify this change to the customs office responsible for control of the arrangements . 2 . In the event of theft , loss or destruction of information sheet INF 5 , the importer may ask the customs office which endorsed it for a duplicate to be issued . The said office shall comply with this request provided it can be shown that the import goods in respect of which the duplicate is requested have not been entered for the arrangements . The original and copies of the information sheet INF 5 so issued shall bear one of the following indications : DUPLICADO DUPLIKAT Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã  DUPLICATE DUPLICATA DUPLICATO DUPLIKAAT SEGUNDA VIA No L 210/ 12 Official Journal of the European Communities 31 . 7 . 91 3 . The particulars used for applying paragraph 1 shall be those obtaining on the date of acceptance of the declaration . Article 38 This chapter shall also apply where the prior exportation of compensating products and importation of import goods take place in a single Member State . However , Member States may lay down other procedures . CHAPTER VI SPECIAL PROVISIONS FOR USE OF THE DRAWBACK SYSTEM Article 39 1 . Goods released for free circulation under the drawback system and compensating products obtained under that system may undergo successive processing operations under other authorizations permitting use of the same system . Where necessary , the particular authority shall issue a new authorization with reference to the authorization previously issued . 2 . Where another authorization has been granted under the conditions laid down in paragraph 1 , account shall be taken of the time set in this new authorization for the repayment or remission of duties . premises designated by the customs authority has been notified to the said authority in the manner required to enable it to carry out supervision or checks . Article 41 The declaration of application to place compensating products or goods in the unaltered state under one of the customs procedures referred to in Article 18 or 27 of the basic Regulation must contain the particulars necessary for discharge of the arrangements or to support an application for drawback . Article 42 1 . When the nature or technical characteristics of the import goods have been altered as a result of unforeseeable circumstances orforce majeure so that it becomes impossible to obtain the compensating products for which an inward processing authorization under the suspension procedure has been granted, the holder of the authorization must inform the customs authority of what has happened and apply for the import goods concerned to be placed under another customs procedure . 2 . On receipt of the application referred to in paragraph 1 , the customs authority shall allow the arrangements to be discharged in respect of the import goods concerned in accordance with Article 18 of the basic Regulation , which shall be applied mutatis mutandis . 3 . Article 12 (3 ) shall be applicable mutatis mutandis . 4 . In cases where the alteration in question may affect the continuation in force or the substance of the authorization, paragraphs 1 and 2 shall be without prejudice to Article 11 (2 ) of the basic Regulation . 5 . The provisions of this Article shall apply mutatis mutandis to the compensating products . CHAPTER VIII SPECIAL PROVISIONS CONCERNING EXPORT Section 1 Normal procedure Article 43 The export , either direct or after one of the customs procedures referred to in Article 18 (2 ) (a ) or (b ) or 27 of the basic Regulation , of compensating products or goods in the unaltered state shall be subject to completion of the export formalities . Article 44 1 . The lodging, acceptance , correction and cancellation of the export declaration , examination of the declared CHAPTER VII GENERAL PROVISIONS FOR IMPLEMENTATION OF ARTICLES 18 AND 27 OF THE BASIC REGULATION Article 40 1 . Without prejudice to use of the simplified procedures , any compensating products or goods in the unaltered state to be placed under one of the customs procedures referred to in Article 18 or 27 of the basic Regulation must be produced at a customs office empowered by the customs authority to supervise the arrangements in order to undergo the customs formalities specified for the procedure in question under the general provisions applicable . However, the customs authorities may allow the products or goods concerned to be produced at a customs office other than that referred to in the first subparagraphs 2 . Compensating products or goods in the unaltered state shall be deemed to have been produced at a customs office when their presence on the premises of that office or on other 31 . 7 . 91 Official Journal of the European Communities No L 210/ 13 compensating products or goods in the unaltered state , the possible taking of samples , checking of the export declaration and related documents , the results of such checks and the granting of authorization to export the products or goods shall be governed by the provisions adopted by Member States pursuant to Council Directive 81 / 177/ EEC (') and Commission Directive 82 / 347/ EEC (2), having regard to the objectives of the Regulation . 2 . Where the prior exportation system is used, Article 22 (2 ) shall apply mutatis mutandis . ( a ) persons who do not offer adequate guarantees as to the proper conduct of the inward processing operations ; ( b ) persons whose accounts are not such as to enable the customs authority to check on the operations where the simplified procedure described in paragraph 1 (b ) is used . The customs authority may withhold authorization to use the simplified procedures from persons who do not frequently carry out inward processing operations . Section 2 Simplified procedures Article 46 1 . The commercial or administrative document and entry in the accounts referred to in Article 45 must contain at least the particulars necessary for identification of the goods or products and a reference to the authorization . Acceptance by the customs office of such commercial or administrative document or entry in the accounts shall have the same force in law as acceptance of the export declaration . Any examination of the goods or products shall be based on the particulars given in the commercial or administrative document or entry in the accounts . In cases covered by Article 45 (1 ) (b ) entry of the goods in the accounts shall be equivalent to their release . 2 . The declaration relating to goods or products covered by the authorization referred to in paragraph 1 must be lodged at the competent customs office within the period stipulated by the customs authority . Acceptance of such declaration shall not have the same force in law as acceptance of the export declaration . 3 . The customs authority may agree that the declaration should be of a general , periodic or recapitulative nature . Article 45 1 . Provided the proper conduct of operations is not thereby affected , the customs authority, at the request of the person concerned and on conditions it shall lay down, shall agree that: (a ) the export declaration may be replaced by a commercial or administrative document accompanied by an export application signed by the declarant ; (b ) the compensating products may be exported without being presented to the customs authority competent to check on exportation and before lodging of the export declaration . 2 . Where use of the simplified procedure described in paragraph 1 (b) is authorized, the person authorized shall : (a ) give the customs authority competent to check on exportation , referred to in paragraph 1 (b), notice of dispatch in themanner specified by the said authority, so as to enable such authority to check on consignments , if necessary , before their dispatch ; (b ) make out an export declaration or the document referred to in paragraph 1 ( a ); (c) enter the goods in the unaltered state or compensating products to be exported in his accounts . Such entry shall be effected in the manner laid down by the customs authority . It shall indicate the date of entry . Such entry may be replaced by any other formality of comparable probative effect stipulated by the customs authority; (d ) make available to the customs authority all documents relating to the export of the goods in the unaltered state or compensating products in question . 3 . The following shall not be authorized by the customs authority to use the simplified procedures described in paragraph 1 : CHAPTER IX SPECIAL PROVISIONS CONCERNING RELEASE FOR FREE CIRCULATION Section 1 Circumstances in which goods may be released for free circulation Article 47 1 . The conditions for the release for free circulation of goods in the unaltered state or compensating products shall be deemed to be fulfilled where the person concerned declares that he is unable to enter those products or goods for a customs procedure under which import duties would not be payable . ( ») OJ No L 83 , 30 . 3 . 1981 , p . 40 . ( 2 ) OJ No L 156 , 7 . 6 . 1982 , p . 1 . No L 210/ 14 Official Journal of the European Communities 31 . 7 . 91 2 . The customs authority may authorize release for free circulation on a case-by-case or general basis , provided this does not contravene other Community provisions relating to release for free circulation . (b) persons whose accounts are not such as to enable the customs authority to check on the operations where the simplified procedure described in paragraph 1 (c ) is used . The customs authority may withhold authorization to use the simplified procedures from persons who do not frequently carry out processing operations . Section 2 Simplified procedures. Article 49 1 . Incomplete entries , commercial or administrative documents and entry in the accounts as referred to in Article 48 must contain at least the particulars necessary for identification of the compensating products or goods and a reference to the authorization . Acceptance by the customs authority of such incomplete entry , commercial or administrative document or entry in the accounts shall have the same force in law as acceptance of the entry for release for free circulation . Any examination of the compensating products or goods shall be based on the particulars given in the incomplete entry , commercial or administrative document or entry in the accounts . In cases as referred to in Article 48 ( 1 ) (c), entry of the compensating products or goods in the accounts shall be equivalent to their release . 2 . The additional declaration or declaration relating to products or goods covered by the authorization referred to in paragraph 1 must be lodged at the competent customs office within the period stipulated by the customs authority. Acceptance of such declaration shall not have the same force in law as acceptance of the entry for release for free circulation . 3 . The customs authority may agree that the additional declaration or the declaration referred to in paragraph 2 should be of a general , periodic or recapitulative nature . Article 48 1 . Provided the proper conduct of operations is not thereby affected , the customs authority , at the request of the person concerned and on conditions it shall lay down, shall agree that: (a ) the entry for release for free circulation need not contain some of the particulars asked for; (b ) the entry may be replaced by a commercial or administrative document accompanied by an application signed by the declarant for release for free circulation ; (c) the compensating products or goods in the unaltered state may be released for free circulation without being presented and before the entry is lodged . 2 . Where use of the simplified procedure described in paragraph 1 (c) is authorized , the person authorized shall : ( a ) notify the customs authority in the manner specified by the said authority, and before the goods leave his premises , of the imminent dispatch of consignments , and /or supply the said authority with all the information it judges necessary to enable it to exercise its right to examine the goods should the need arise ; (b ) enter the compensating products or goods in the unaltered state in his accounts . Such entry shall be effected in the manner laid down by the customs authorities . It shall indicate the date of entry . Such entry may be replaced by any other formality of comparable probative effect stipulated by the customs authority ; (c ) make available to the customs authority all documents relating to the release for free circulation of the compensating products or goods in the unaltered state in question , and in particular the import licence required under the common agricultural policy or documents provided for by the common commercial policy . 3 . The following shall not be authorized by the customs authority to use the simplified procedures described in paragraph 1 : (a ) persons who do not offer adequate guarantees as to the proper conduct of the processing operation ; Article SO 1 . Where a general authorization for release for free circulation has been issued in accordance with Article 47 , the import goods may be put on the Community market either in the form of compensating products or of goods in the unaltered state without the formalities for release for free circulation being completed at the time of their being put on the market . Goods put on that market in such a manner shall not be deemed solely for the purposes of paragraph 2 as having been treated in one of the ways specified in Article 1 8 of the basic Regulation . 2 . Import goods , whether in the form of compensating products or ofgoods in the unaltered state, which are covered by a general authorization for release for free circulation 31 . 7 . 91 Official Journal of the European Communities No L 210/ 15 issued in accordance with Article 47 and which , on expiry of the time limit for re-exportation , have not been dealt with , having due regard to Article 27 ( a), in one of the ways referred to in Article 18 of the basic Regulation shall be deemed to have been released for free circulation, and the entry for release for free circulation shall be deemed to have been lodged and accepted and release granted upon expiry of the said time limit . 3 . For the purposes of applying Council Regulation (EEC) No 222/77 (*), goods put on the market in accordance with paragraph 1 shall be regarded forthwith as Community goods . the declaration referred to in Article 18 was accepted , for favourable tariff treatment by reason of their end-use shall be calculated at the rate corresponding to such end-use without special authorization for the granting of such treatment being required , provided that the conditions attaching to the granting of favourable tariff treatment are fulfilled . 2 . Paragraph 1 shall apply only where the goods have been put to the end-use qualifying them for favourable tariff treatment before expiry of the time-limit set for that purpose by the Community provisions governing the conditions under which such goods may be accorded the said treatment . The time-limit shall run from the time of acceptance of the declaration referred to in Article 1 8 . It may be extended by the customs authority where the goods have not been put to the end-use in question as a result of unforeseeable circumstances ,force majeure or inherent technical exigencies of the processing operation . Section 3 Release for free circulation of goods subject to specific commercial policy measures Article 51 1 . The release for free circulation of import goods in the form either ofgoods in the unaltered state or of compensating products other than secondary compensating products referred to in Annex VII shall be subject to the application by the customs authority of any specific commercial policy measures in force for the import goods at the time when the entry for release for free circulation was accepted . 2 . Where release for free circulation is requested in a Member State other than that in which use of the arrangements was authorized , it shall be subject to the application by the customs authority in the Member State of authorization or , at the declarant's request , by the customs authority in the Member State where release is requested , of any specific commercial policy measures in force for the import goods in the Member State concerned at the time when the entry for release for free circulation was accepted . Article 53 1 . The list of compensating products and processing operations to which the first indent ofArticle 21 ( 1 ) (a ) of the basic Regulation applies is given at Annex VII . For the application of this Article , the destruction under the supervision of the customs authority of compensating products other than those to which the first indent of Article 21 ( 1 ) (a ) of the basic Regulation applies , is considered to be the same as an exportation outside the customs territory of the Community . 2 . The date to be used for calculating import duties on the compensating products referred to in paragraph 1 shall be that on which the entry for release for free circulation is accepted . 3 . The customs authority shall permit application of the first indent of Article 21 ( 1 ) ( a ) of the basic Regulation in respect of waste , scrap , residues and rejects other than those mentioned in the list referred to in paragraph 1 . The Member States shall notify the Commission every six months of cases in which this paragraph has been applied . CHAPTER X PROVISIONS RELATING TO DUTIES AND OTHER CHARGES AND APPLICATION OF MONETARY COMPENSATORY AMOUNTS Section 1 Duties and other charges and application of monetary compensatory amounts Article 54 1 . Where the import goods are olive oils falling within headings 1509 and 1510 of the combined nomenclature and their release for free circulation either in the unaltered state or in the form of compensating products falling within CN codes 1509 90 00 or 1510 00 90 has been authorized , the agricultural levy to be charged shall be :  the agricultural levy indicated on the import licence issued under the tendering procedure , subject to the Article 52 1 . The duties to be charged under Article 20 ( 1 ) of the basic Regulation on import goods eligible , at the time when (&gt;) OJ NoL 38 , 9 . 2 . 1977 , p. 1 . No L 210 / 16 Official Journal of the European Communities 31 . 7 . 91 2 . The particulars referred to in paragraph 1 need not be supplied where information sheet INF 1 or another document containing the same particulars as the INF 1 sheet , issued in the Member State where release for free circulation takes place , accompanies the entry for release for free circulation . provisions of Article 4 (2 ) of Commission Regulation (EEC) No 3136 / 78 ( »), or  the last minimum agricultural levy fixed by the Commission before the date of acceptance of the entry for free circulation , when the licence referred to in Article 6 of the said Regulation is submitted or when the quantity released for free circulation does not exceed 100 kilograms. 2 . Paragraph 1 shall also apply where the import goods are olives falling within CN codes 0709 90 39 or 071 1 20 90 and the release for free circulation of compensating products falling within CN codes 1509 90 00 or 1510 00 90 has been authorized . Section 2 Proportion of import goods incorporated in compensating products ' Article 57 The proportion of import goods incorporated in compensating products shall be calculated when necessary in order to determine the import duties to be charged , repaid or remitted . Such calculation shall not be effected when, inter alia, the amount of the debt is determined solely on the basis of Article 21 of the basic Regulation . Article 55 1 . In the event of the release for free circulation in a Member State other than the one in which use of the arrangements was authorized of goods in the unaltered state or compensating products , the said Member State shall :  collect import duties other than those referred to in the second indent which are mentioned on information sheet INF 1 provided for in Article 75 , in accordance with the corresponding indications ,  apply any monetary compensatory amount in force at the time of acceptance of the entry for release for free circulation , without prejudice to Article 10 of Council Regulation (EEC) No 1 677 / 85 ( 2 ). In the event of release for free circulation of goods in the unaltered state the amount shall be that applying to those goods; where compensating products are released for free circulation the amount shall be that applying to those products . 2 . In the event of export , as defined in Article 1 (2 ) (c) of Commission Regulation (EEC) No 3154 / 85 ( 3 ), the exporting Member State shall apply the monetary compensatory amounts in accordance with Articles 7 and 8 of the said Regulation Article 58 The quantitative scale method (compensating products ) shall be used where one kind of compensating product only is derived from the inward processing operations . In that case the quantity of import goods corresponding to the quantity of compensating products in respect of which a customs debt has arisen shall be calculated by applying to the whole amount of the said goods a coefficient corresponding to the ratio of the quantity of compensating products in respect of which a customs debt arises to the total quantity of compensating products . Article 59 1 . The quantitative scale method (import goods) shall be applied in accordance with this Article where all elements of the import goods are found in each compensating product . In deciding whether this method shall apply , losses shall not be taken into account . The quantity of import goods used in the manufacture of each compensating product shall be determined by successively applying to the total quantity of import goods a coefficient corresponding to the ratio of the quantity of the said goods found in each type of compensating product to the total quantity of the goods found in the compensating products as a whole . The quantity of import goods corresponding to the quantity of compensating products in respect of which a customs debt Article 56 1 . Where the compensating products are released for free circulation and the customs debt is calculated in accordance with Article 20 of the basic Regulation, on the basis of the items of charge appropriate to the import goods , the particulars mentioned in Article 2(1 ) (h ), ( i ), ( j ) and (k) of Commission Directive 82 / 57 /EEC (4 ), shall refer to the goods in the unaltered state. Ã ­ 1 ) OJ No L 370 , 30 . 12 . 1978 , p . 72 ( 2 ) OJ No L 164 , 24 . 6 . 1985 , p . 6 . H OJ No L 310, 21 . 11 . 1985 , p . 9 . ( 4 ) OJ No L 28 , 5 . 2 . 1982 , p . 38 . 31 . 7 . 91 Official Journal of the European Communities No L 210/ 17 Section 3 Compensatory interest has arisen shall be determined by applying the coefficient arrived at by the method indicated in Article 58 to the quantity of import goods used in the manufacture of the said product calculated in accordance with the third paragraph hereof. 2 . Notwithstanding paragraph 1 , the quantitative scale method (import goods ) shall also apply to operations involving the processing of durum wheat into 'couscous' cereal meal , groats and other meal . Article 62 1 . Where a customs debt is incurred in respect of compensating products or goods in the unaltered state compensatory interest shall be paid on the import duty applicable . 2 . Paragraph 1 shall not apply:  where a customs debt governed by Article 9 ( 1 ) ofCouncil Regulation (EEC) No 2144/ 87 (*) is incurred,  where Article 21 (2) of the basic Regulation is applied, -  where the secondary , compensating products referred to in Annex VII are released for free circulation , provided they are in proportion to exported quantities of main compensating products ,  where the holder of the authorization applies for release for free circulation and furnishes proof that particular circumstances not arising from any negligence or action on his part make it impossible or economically impossible to carry out the export operation under the conditions he had anticipated and duly substantiated when applying for the authorization . 3 . The request for consideration of a case under the terms of the fourth indent of paragraph 2 shall be submitted to the customs authority indicated by the Member State which issued the inward processing authorization. It shall be admissible only if accompanied by all the supporting documents needed for a full examination of the case put forward. Where a customs authority receives a request relating to compensatory interest on a sum of ECU 3 000 or less per bill of discharge and observes that the documents supporting the request indicate a situation of the kind provided for in the fourth indent of paragraph 2 , it shall not apply paragraph 1 . In this case the supporting documents shall be held for three years by the customs authority. In all other cases , where it intends to grant the request , it shall forward the said request to the Commission with the file containing the material needed for a full examination of the case . Clearance from the customs authority for entry for free circulation of compensating products or goods in the unaltered state shall be subject to the furnishing of a security, the level of which shall be determined in accordance with paragraph 4 . The Commission shall notify the Member State concerned immediately it receives the file . The Member State which Article 60 1 . Where Articles 58 and 59 do not apply , the value scale method shall be used in accordance with this Article . However , with the agreement of the holder of the authorization and for the purposes of simplification , the customs authority may apply the quantitative scale method (import goods) instead of the value scalemethod where either method would give similar results . 2 . In order to determine the quantity of import goods used in the manufacture of each type of compensating product , successive coefficients corresponding to the ratio of the value of each compensating product to the total value of those products , calculated in accordance with paragraph 3 , shall be applied to the total quantity of import goods . 3 . The value of each of the different compensating products to be used for applying the value scale shall be :  the recent selling price in the Community of identical or similar products , provided that this has not been influenced by the relationship between buyer and seller , or , where this is not known,  the latest ex-works price in the Community , provided that this has not been influenced by the relationship between buyer and seller . Where the value cannot be ascertained under the first subparagraph it shall be determined by the customs authority using any reasonable method. 4 . The quantity of import goods corresponding to the quantity of compensating products in respect of which a customs debt has arisen shall be calculated by applying the coefficient arrived at by the method indicated in Article 58 to the quantity of import goods used in the manufacture of the products in question, calculated in accordance with paragraph 2 . Article 61 The calculations referred to in Article 58 , 59 or 60 shall be effected on the basis of the examples set out in AnnexXI or by any other method giving the same results . OJ No L 201 , 22 . 7 . 1987 , p. 15 . No L 210 / 18 Official Journal of the European Communities 31 . 7 . 91 Rates shall be published in the L series of the Official Journal of the European Communities at least one month before they become applicable . forwarded the request shall not apply paragraph 1 if within two months of the date of notification of receipt the Commission has failed to inform it of any objections . The Commission shall notify the Member States of requests received and the action taken on them. 4 . (a )" The annual interest rates shall be set by the Commission on the basis of the arithmetical average of representative short-term rates for each Member State in a given six-month period in the previous year . They shall apply to all customs debts incurred in the course of a six-month period . The rate applied shall be that for the Member State where the inward processing operations, or the first such operation, took place. (b ) Interest shall be applied per calendar month for the period running from the first day of the month following the month in which the import goods in respect of which the arrangements are discharged were entered for those arrangements to the last day of the month in which the customs debt is incurred . Such period shall not be less than a month . (c) The amount of interest shall be calculated on the basis of the import duties , the interest rate referred to in ( a ) above and the period referred to in (b ) above. TITLE IV BILL OF DISCHARGE AND REPAYMENT CLAIM CHAPTER 1 BILL OF DISCHARGE Article 63 discharge shall also show the quantity of goods deemed to have been released for free circulation in accordance with Article 50 . 4 . Import duties on import goods , whether in the form of compensating products or of goods in the unaltered state , deemed to have been released for free circulation in accordance with Article 50 , shall be paid , at the latest , on presentation of the bill of discharge possibly based on a summary declaration . 5 . Where identification of other items of charge relating to the import goods is necessary in order to determine the amount of import duties , the bill of discharge shall in addition show such items and, where appropriate , the proportion of the import goods incorporated in the compensating products , calculated in accordance with Articles 58 to 61 . 6 . Any document relating to goods deemed to have been released for free circulation in accordance with Article 50 which is necessary for the proper implementation of the provisions governing the release of goods for free circulation must be made available to the customs authority by the holder of the authorization. 7 . The customs authority may agree that the bill of discharge referred to in paragraph 1 be made out by computer or in such other manner as the said authority shall stipulate . 1 . Without prejudice to paragraph 2 , where the suspension system is used the holder of the authorization must supply the customs authority with a bill of discharge within 30 days of the expiry of the time limit set for re-exportation having regard , where appropriate , to Article 27 . Where monthly or quarterly aggregation is used, a bill of discharge shall be supplied for each month or quarter in question . 2 . The customs authority may itself draw up the bill of discharge referred to in paragraph 1 subject to the same time limits . That fact shall be indicated in the authorization . 3 . On the basis of the rate of yield established , the bill of discharge shall show the quantity of import goods, giving particulars of the inward processing declarations, and the quantity of compensating products , giving particulars of the documents under which the products were placed under one of the procedures referred to in Article 18 of the basic Regulation . Where a simplified procedure is used for entry under the arrangements or placement under a customs procedure referred to in Article 18 of the basic Regulation , the declarations and documents shall be those stipulated in Articles 24 (2), 46 (2 ) and 49 (2), and in the provisions relating to other simplified customs procedures . The bill of Article 64 The customs authority may permit the bill of discharge to be made out directly on the inward processing declaration . 31 . 7 . 91 Official Journal of the European Communities No L 210/ 19 Article 65 The customs authority shall annotate the bill of discharge on the basis of the check which has been carried out , informing the holder of the authorization, if necessary, of the result of the check and shall keep the bill of discharge and related documents for at least three calendar years from the end of the year in which the bill was drawn up. However , the customs authority may decide that documents relating to the bill of discharge should be kept by the holder of the authorization , in which case the said documents shall be kept for the same period. 3 . In specific cases , following a written request from the persons concerned, where two or more Member States involved in processing operations are prepared to allow claims for repayment to be submitted to the customs authority of a Member State other than the one specified in paragraph 2, they shall first communicate the requests to the Commission , together with a draft of the procedures planned to ensure that the claim referred to in Article. 69 is correctly made out. The Commission shall inform the other Member States accordingly . The procedures notified to the Commission may be applied unless the Commission notifies theMember States concerned , within two months of the date of receipt of the draft , of any objections to such application . 4 . The customs authority may agree that the repayment claim be made out by computer or in such other manner as the said authority shall stipulate. Article 66 1 . Where import goods have been entered for the arrangements by virtue of a single authorization but under several declarations , compensating products or goods in the unaltered state shall be deemed for the purposes ofArticle 1 8 of the basic Regulation to have been obtained from the import goods entered for the arrangements under the earliest of the declarations . 2 . Where the holder of the authorization can show the specific import goods fromwhich the compensating products or goods in the unaltered state referred to in paragraph 1 were obtained, the said paragraph 1 shall not apply . CHAPTER II REPAYMENT CLAIM Article 69 1 . The repayment claim must contain , inter alia, the following particulars : (a ) reference to the authorization; (b ) the type and quantity of the import goods in respect of which repayment or remission is claimed; (c) the CN code of the import goods; (d) the customs value of the import goods and the rate of import duties to which they are liable as agreed by the customs authority on the date of acceptance of the entry for release for free circulation in connection with the arrangements ; (e) the date of release for free circulation of the import goods in connection with the arrangements ; ( f) reference to the entries under which the import goods were released for free circulation in connection with the arrangements ; (g) the type and quantity of the compensating products and the customs procedure under which they are to be placed; (h) the value of the compensating products if the value scale method is used for the purpose of discharge; ( i ) the rate of yield ; ( j ) reference to the declarations under which the compensating products were entered for one of the customs procedures referred to in Article 27 ( 1 ) of the basic Regulation ; (k) the amount of import duties to be repaid or remitted , as well as any compensating interest collected , taking into account , inter alia, the import duties on other compensating products . Article 67 Repayment or remission of import duties oil specified goods may be claimed only by the holder of the authorization , or by a single holder where Article 39 is applied . Article 68 1 . The repayment or remission of import duties to the holder of the authorization shall be subject to the lodging by the said holder with the customs authority of the Member State referred to in Article 3 ( 1 ) of the basic Regulation of a claim, hereinafter referred to as the 'repayment claim'. Such claim must be submitted in duplicate . 2 . Subject to paragraph 3 , claims for the repayment of import duties may be submitted only to the customs authority of the Member State where the entry for release for free circulation referred to in Article 21 ( 1 ) was accepted . No L 210 /20 Official Journal of the European Communities 31 . 7 . 91 2 . The customs authority may agree that the claim should not contain some of the particulars referred to in paragraph 1 where these do not concern calculation of the amount to be repaid or remitted . 3 . Where Article 77 ( 1 ) applies , the claim shall be accompanied by the originals of INF 7 sheet(s), duly endorsed . 4 . Where the customs authority decides that the entries and declarations referred to in paragraph 1 ( f) and (j ) respectively, and such other document as the said authority shall stipulate , should be kept by the holder of the authorization, the said entries , declarations and documents shall be made available to the customs authority . date on which the compensating products were dealt with under one of the procedures specified in Article 27 ( 1 ) of the said Regulation . 2 . Where special circumstances so justify , the customs authority may extend the time limit referred to in paragraph 1 even after the expiry of that time limit . Article 71 The customs authority shall annotate the repayment claim in accordance with the check carried out and shall inform the holder of the authorization of the result ; it shall keep the claim and related documents for at least three calendar years from the end of the year in which it takes a decision on the claim. However , the customs authority may decide that documents relating to the claim should be kept by the holder of the authorization, in which case the said documents shall be kept for the same period . Article 70 1 . The time limit referred to in Article 27 (2 ) of the basic Regulation shall be set at a maximum of six months from the TITLE V ADMINISTRATIVE COOPERATION CHAPTER I COMMUNICATION CONCERNING ECONOMIC CONDITIONS However, in respect of the products referred to in the second subparagraph ofArticle 28 (1 ), particulars must be supplied for every authorization granted , irrespective of the value of the products and irrespective of the code used to identify the economic condition . (b ) in respect of each application for an authorization rejected because the conditions are not considered to be fulfilled , the particulars indicated in Annex IX. 4 . The information referred to in paragraph 3 shall be transmitted during the month following that in which the authorization was issued or the application for an authorization rejected, as the case may be. It shall be forwarded by the Commission to the other Member States and, where it gives rise to comment by a Member State or the Chairman of the Committee for Customs Procedures with Economic Impact , shall be examined by the Committee . Article 72 1 . The communication referred to in Article 8 of the basic Regulation must be transmitted to the Commission in the month following that in which the authorization was issued . 2 . Where an authorization is issued under Article 9 of the basic Regulation the period referred to in paragraph 1 shall apply. Where the customs authority does not consider it desirable to issue the authorization before consultation has taken place at Community level , it shall transmit the particulars of the application to the Commission as soon as possible . 3 . The Member States shall transmit to the Commission : ( a) in respect of each authorization where the value of the import goods per operator and per calendar year exceeds the limits set in Article 6 , the particulars indicated in Annex VIII; such particulars need not be transmitted where the inward processing application has been issued on the basis of one or more of the economic conditions referred to by the following codes : 6106 , 6107, 6201 , 6202 , 6301 , 6302, 6303 . CHAPTER II EXCHANGE OF INFORMATION BETWEEN CUSTOMS AUTHORITIES Article 73 1 . Where the compensating products or goods in the unaltered state are placed in a free zone or under one of the customs procedures referred to in Article 1 8 (2) ( a), (b ) or (d ) 31 . 7 . 91 Official Journal of the European Communities No L 210 / 21 used . It shall comprise an original and one copy on a form conforming to the model and provisions set out in Annex X. 2 . For the purpose of calculating the import duties , and the compensatory interest ,  to be indicated on the INF 1 sheet in respect of the products to which the sheet relates, or  to be collected on other products in respect of which a customs debt has been or will be incurred, the products to which the sheet relates shall be deemed to have been released for free circulation on the date on which the customs authority endorsed box 2 of the INF 1 sheet. Except where Article 76 ( 5 ) applies , the compensatory interest shall be indicated under heading 9 (b ) of the information sheet . or in the second indent of Article 27 ( 1 ) of the basic Regulation, the box reserved for the description of goods on the document used for the procedure or in the free zone or another box intended for this purpose shall contain one of the following indications :  Mercanci'as PA,  A. F.-varer ,  A. V.-Waren,  En7tope6naTa ET,  I. P. goods,  Marchandises PA,  Merci PA,  AVrgoederen ,  Mercadorias PA. 2 . Where import goods are subject to specific commercial policy measures and such measures continue to be applicable at the time when the goods, either in the unaltered state or in the form of compensating products , are placed under one of the procedures mentioned in Article 18 of the basic Regulation or in a free zone, the indication referred to in paragraph 1 must be supplemented by one of the following :  Poh'tica commercial ,  Handelspolitik ,  Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ® ÃÃ ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ® ,  Commercial policy,  Politique commerciale ,  Politica commerciale,  Handelspolitiek . Article 76 1 . Where the release for free circulation of all or part of the compensating goods or goods in the unaltered state referred to in Article 73 is requested, the customs authority responsible for authorizing such release , using the INF 1 sheet endorsed by it, shall ask the customs authority which authorized use of the inward processing arrangements to indicate :  the amount of import duties to be levied under Article 20 ( 1 ) or Article 27 (3 ) of the basic Regulation,  the amount of compensatory interest to be levied under Article 62 ,  the quantity , CN code and origin of the imported goods used in the manufacture of the compensating products released for free circulation . The said amount of import duties shall also reflect any difference between :  the amount of import duties determined by the application of Article 20 of the basic Regulation or the amount of import duties refunded or remitted, and  the amount of import duties already recorded or to be refunded or remitted . The original of the INF 1 sheet shall be transmitted to the customs authority which authorized use of the inward processing arrangements , and the copy shall be kept by the customs authority which endorsed box 2 of the sheet . Article 74 Where the products or goods referred to in Article 73 are placed under a customs procedure or in a free zone after having been in a free zone or under one of the customs procedures referred to in Article 18 ( 2 ) (a ), (b ) or (d ) or in the second indent of Article 27 ( 1 ) of the basic Regulation, the customs authority shall satisfy itself that the indications mentioned in Article 73 ( 1 ) and, where appropriate , Article 73 (2), have been entered on the documents used for the procedure or in the free zone . Article 75 1 . Where release for free circulation of the compensating products or the goods in the unaltered state is requested in a Member State other than the one where use of the arrangements was authorized or where the customs authority has to establish the amount of the security referred to in Article 16 of the basic Regulation , the information sheet , hereinafter referred to as the 'INF 1 sheet' shall be No L 210 / 22 Official Journal of the European Communities 31 . 7 . 91  Security  Garantie  Cauzione  Zekerheidsstelling  Garantia . 6 . The INF 1 sheet containing one of the indications listed in paragraph 5 may be used only for the purposes of Article 16 of the basic Regulation . 7 . Should release for free circulation be requested where an INF 1 sheet has been made out under paragraph 5 , a new INF 1 sheet shall be endorsed in accordance with paragraphs 1 to 4 . 8 . The acceptance of the declaration for release for free circulation shall imply the transfer of the obligation to export the compensating products indicated on the INF 1 sheet from the holder of the authorization to the person who has lodged the declaration . 2 . Where the application for release for free circulation related to products or goods referred to in Article 73 (2 ) and the specific commercial policy measures are to be applied in the Member State where use of the arrangements was authorized , the customs authority responsible for authorizing such release shall , using the INF 1 sheet endorsed by it , ask the customs authority which authorized use of the inward processing arrangements to indicate whether the specific commercial policy measures in force for goods entered for the said arrangements have in fact been applied . In that case the original of the INF 1 sheet shall be transmitted to the customs authority which authorized use of the inward processing arrangements , and the copy shall be kept by the customs authority which endorsed the sheet . Where the INF 1 sheet is used to apply specific commercial policy measures , the authority receiving it shall notify the holder of the authorization of the application . 3 . The customs authority to which the INF 1 sheet is addressed shall supply the information requested in boxes 8 , 9 and 10 of this sheet , certify and return the original . However, it shall not be obliged to supply such information beyond the expiry of the period for which it is required to keep records . 4 . Where the compensating products obtained from processing operations under the drawback system are transferred to another Member State under cover of a T1 document or one of the documents referred to in Article 7 of Regulation (EEC) No 222/ 77 which may constitute supporting documents for a request for repayment , and are the subject of a new inward processing application , the customs authority of the other Member State responsible for issuing the new authorization , either with the suspension system orwith the drawback system, shall use the INF 1 sheet to determine the amount of any import duties to be levied or the amount of the customs debt liable to be incurred . 5 . Where the INF 1 sheet is used to establish the amount of the security referred to in Article 16 of the basic Regulation , one of the following indications must be entered in box 2 of the INF 1 sheet :  Garantia Article 77 1 . Where the compensating products obtained from processing operations under the drawback system are transferred , without a repayment claim being submitted, to a Member State other than the one where release for free circulation took place and are placed there , either in the unaltered state or after further processing, under one of the customs procedures permitting repayment or remission under Article 27 ( 1 ) of the basic Regulation , the customs authority in the Member State where the products were placed under one of the procedures shall where necessary , at the request of the person concerned , issue the information sheet referred to in paragraph 2. The said authority shall give the original to the person concerned and keep the copy. 2 . The information sheet known as the INF 7 sheet shall comprise an original and one copy on a form conforming to the model in Annex XIII . The sheet shall be presented at the same time as the customs declaration used to confer the required destination .  Sikkerhedsstillelse  Sicherheit  Ã Ã ³Ã ³Ã Ã ·Ã Ã · TITLE VI FINAL PROVISIONS Article 78 1 . Regulation (EEC) No 3677/ 86 is hereby repealed . 31 . 7 . 91 Official Journal of the European Communities No L 210 /23 2 . References to the repealed Regulation shall be construed as references to this Regulation and should be read in accordance with the correlation table in Annex XIV. Article 79 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX I LIST OF GOODS (PRODUCTION AS ACCESSORIES) REFERRED TO IN ARTICLE 2 All goods, which are not to be found in the compensating products , but which allow or facilitate the production of compensating products , even if they are entirely or partially used up in the process , with the exclusion of the following goods : ( a ) fuels , energy sources other than those needed for the testing of compensating products or for the detection of faults in import goods needing repair ; (b) lubricants other than those needed for the testing of compensating products, their adjustment or withdrawal; (c ) equipment and tools . No L 210/24 Official Journal of the European Communities 31 . 7 . 91 ANNEX II MODEL APPLICATION FOR INWARD PROCESSING AUTHORIZATION APPLICATION FOR INWARD PROCESSING AUTHORIZATION Date : NB: The particulars should , if possible , be supplied in the order indicated. Information relating to goods/products must be given for every type of goods /products concerned . Applicants shall be required to supply only such particulars as they may reasonably be expected to know. 1 . Name or business name and address: a ) of the applicant : b ) of the operator (*): 2 . Which system it is intended to use ( z ): a ) suspension system: b) drawback system: 3 . Special procedure applied for (z ): a ) equivalent compensation : b) prior exportation: c) triangular system: 4 . Goods to be processed and grounds for application: a) trade and/or technical description ( 3 ): b ) indication of combined nomenclature classification ( 4 ): c) estimated quantity ( 5 ): d) estimated value ( 5 ): e) origin ( 6 ): f) code ( 7): 31 . 7 . 91 Official Journal of the European Communities No L 210/25 5 . Compensating products and planned export operation : a) trade and/or technical description ( 3 ): b ) indication of combined nomenclature classification (4 ): c ) main compensating products : d) planned export operation ( 8 ): 6 . Rate of yield ( ® ): 7 . Nature of processing operation: 8 . Place where the processing operation is to be carried out: 9 . Estimated time needed for: a) carrying out the processing operations ( I0 ): b ) disposing of the compensating products ( n ): c) procurement and transport to the Community of non-Community goods ( 12 ): 10 . Suggested method of identification: 1 1 . Indicate the customs office through which it is planned to carry out formalities relating: a ) to the import goods: b) to the compensating products : 12 . Intended duration of authorization ( 13 ): 13 . Equivalent goods ( 14): 14 . Importer authorized to enter goods for the arrangements ( 15): 1 5 . Reference to any authorization issued in the preceding three years in respect ofgoods identical to those covered by this application: Date: Signature : No L 210 /26 Official Journal of the European. Communities 31 . 7 . 91 Notes (application ) 0 ) Where applicant and operator are not the same, give operator's name/business name and address . ( 2 ) Indicate the system and /or the special procedure intended to be used or applied for . ( 3 ) The description should be sufficiently clear and detailed to enable the customs authority to take a decision on the application , and in particular to decide in the light of information supplied whether the economic conditions can be regarded as fulfilled and whether , in cases where it is planned to use the equivalent compensation system , the conditions for use of that system are fulfilled . ( 4 ) For information: Only the four digit code need be given , unless an indication of the eight digit code is required to enable the authorization to be issued or for the proper conduct of the processing operations. The eight digit code must be given where it is planned to use the equivalent compensation system. ( s ) This information is not required where the code indicated under ( f) is one of the following codes: 6101 , 6301 , 6302 , 6201 or 6107 . Where they are supplied , they may refer to an import period. ( 6 ) State country of origin. ( 7 ) Enter the appropriate code or other requisite information indicating why the essential interests of Community producers are not affected : Where the operation concerned is one of the following:  job processing under a contract with a person established outside the Community (to be specified in the application): code 6201  operation of a non-commercial nature: code 6202  repair of goods, including overhaul or adjustment : code 6301  usual forms of handling listed in Directive 71 / 235 /EEC ( J ): code 6302  operations to be carried out successively in one or more Member States using import goods covered by an authorization issued by virtue of codes 6101 to 6107: code 6303  operation relating to goods whose value per type of goods and per calendar year does not exceed the amount indicated in Article 6 : code 6400 Where the goods to which the application relates are not available in the Community:  either because they are not produced there : code 6101  or because they are not produced there in sufficient quantity : code 6102  or because Community suppliers are unable to make them available to the applicant within a reasonable time : code 6103 Where goods of the same kind are produced in the Community but cannot be used:  either because their price makes the proposed commercial operation uneconomic: code 6104  or because they are not of the quality or characteristics necessary to enable the operator to produce the required compensating products : code 6105  or because they do not conform to the expressly-stated requirements of the non-Community purchaser of the compensating products (e.g. on technical or commercial grounds): code 6106  or because the compensating products must be made from the goods specified in the application in order to comply with provisions protecting industrial and commercial property rights (e.g. patents , trade ifiarks): code 6107 Where Article 7 applies: point ( a ): code 7001 point (b ): N code 7002 point (c): code 7003 Other reasons (specify): code 8000 ( 8 ) To be supplied where suspension system is applied for . Indicate export market prospects for compensating products . ( 9 ) Indicate the expected rate of yield or suggest how such rate should be established . ( 10 ) Indicate the average time likely to be needed to process a given batch (expressed e.g. by unit or quantity) of goods . ( n ) Indicate the time likely to elapse between completion of the processing operations and export of the compensating products . ( 12 ) To be filled in only if it is planned to use the prior exportation procedure . ( 13 ) Indicate the period within which it is planned to import the goods to be processed . ( 14 ) To be filled in only if it is planned to use the equivalent compensation system. State the eight digit code , commercial quality and technical characteristics of the equivalent goods, to enable the customs authority to make the necessary comparisons between import goods and equivalent goods and ascertain other particulars which may be needed if Article 10 is applied. ( 15 ) To be filled in only if it is planned to use the triangular traffic system . Give the importer's name or business name and address . (&gt;) OJ No L 143 , 29 . 6 . 1971 , p. 28 . 31 . 7 . 91 Official Journal of the European Communities No L 210/27 MODEL INWARD PROCESSING AUTHORIZATION INWARD PROCESSING AUTHORIZATION Date : ..... NB: The authorization must contain particulars of the application . Where information is supplied by reference to the application, the application shall constitute an integral part of the authorization . The particulars should if possible be supplied in the order indicated : 1 . Name or business name and address : (a ) of the holder of the authorization : .. ........ (b)of the operator ( 1 ): 2 . System authorized (2 ): (a ) suspension system: (b) drawback system : 3 . Procedure ( 2): ( a ) equivalent compensation : (b)prior exportation : (c) triangular traffic: 4 . Goods to be processed ( 3 ): ( a ) trade and/or technical description : (b ) indication of combined nomenclature classification : (c) estimated quantity : (d) estimated value: 5 . Compensating products ( 3 ): ( a ) trade and/ or technical description : No L 210 /28 Official Journal of the European Communities 31 . 7 . 91 (b ) indication of combined nomenclature classification : (c ) main compensating products : 6 . Rate of yield or method by which the rate will be established ( 4 ): 7 . Nature of processing operations: 8 . Place where processing operation is to be carried out and storage premises: 9 . Time allowed for placing under a customs procedure specified in Article 18 or 27 of the basic Regulation ( 5 ): 10 . Time allowed for entering non-community goods for the arrangements ( 6 ): 11 . Approved means of identification: 12 . Name of customs authority empowered to check on: (a ) import goods : &lt; (b)the disposal of products for the purposes of Article 18 or 27 of the basic Regulation: (c) conduct of the processing operations : 13 . Period of validity ( 7 ): 14 . Equivalent goods ( 8 ): 15 . Importer authorized to enter goods for the arrangements ( 9): 16 . Date for review of economic conditions ( 10 ): Date : Signature: 31 . 7 . 91 Official Journal of the European Communities No L 210 /29 Notes (authorization ) 0 ) Where the holder of the authorization and the operator are not the same , give operator's name/business name and address . ( 2 ) Indicate the system authorized and/or the procedure . ( 3 ) Particulars to be supplied as necessary to enable customs offices to check on use of the authorization , with particular reference to approved or expected rates ofyield and having regard in respect of quantity and value to the economic conditions cited. Quantity and value may be stated in terms of a given period of importation . Where reference is made to compensating products , distinguish between main and secondary compensating products . ( 4 ) State rate of yield or indicate how the customs authority empowered to check on the proper conduct of the processing operations is to determine rate of yield . Where the yield is to be that shown in the accounts of the holder of the authorization , enter 'holder's accounts'. ( s ) Indicate the time needed to process a given quantity of import goods and dispose of the corresponding compensating products . ( 6 ) to be filled in if the prior exportation procedure is to be used . ( 7 ) Where circumstances allow the granting of an authorization for a period longer than two years , enter in section 13 the period of validity or the words 'unlimited validity', as appropriate , accompanied by the review provision referred to in section 16 . ( 8 ) To be filled in only if it is planned to use the equivalent compensation system . State the eight digit CN code commercial quality and technical characteristics of the equivalent goods . (*) To be filled in only if use of the triangular traffic system is authorized. Give the importer's name or business name and address . ( 10 ) See note ( 7). No L 210/ 30 Official Journal of the European Communities 31 . 7 . 91 ANNEX III GOODSWHOSE TOTAL VALUE FORTHE PURPOSES OF ARTICLE 6 (4) OF THE BASIC REGULATION MUST NOT EXCEED 100 000 ECU Chapter , heading or subheading of the combined nomenclature Description of goods/products 1 24  Live animals ; animal products  Vegetable products  Animal and vegetable fats and oils and their cleavage products ; prepared edible fats; animal and vegetable waxes  Prepared foodstuffs ; beverages , spirits and vinegar ; tobacco 28  38  Products of the chemical and allied industries 50  63  Textiles and textile articles 72  Articles of iron or steel 8108 90  Titanium products 31 . 7 . 91 Official Journal of the European Communities No L 210/ 31 ANNEX IV SPECIAL PROVISIONS CONCERNING EQUIVALENT COMPENSATION AND PRIOR EXPORTATION FOR CERTAIN TYPES OF GOODS 1 . Rice Rice classified under CN code 1006 shall not be deemed equivalent unless it falls within the same eight digit subheading of the combined nomenclature. Nevertheless , for rice with a length not exceeding 6,0 mm and a length /width ratio equal to or more than 3 and for rice with a length equal to or less than 5,2 mm and a length/width ratio equal to or more than 2, equivalence shall be established by determination of the length /width ratio only . The measurement of the grains shall be done in accordance with Annex A (2 ) (d) to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (') ¢ 2 . Wheat Equivalent compensation may not be used between common wheat classified under CN code 1001 90 99 and harvested in the Community , all durum wheat classified under CN code 1001 10 90 and harvested in the Community , and imported wheat falling within the same subheadings of the combined nomenclature and harvested in a third country. However , after consulting a group ofexperts consisting of representatives of theMember States meeting in the framework of the committee for customs procedures with economic impact , the Commission may dedde to derogate from the prohibition of recourse to equivalent compensation for the abovementioned products . (&gt;) OJ No L 166 , 25 . 6 . 1976, p. 1 . No L 210 / 32 Official Journal of the European Communities 31 . 7 . 91 ANNEX V STANDARD RATES OF YIELD Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods (kg) n CN Code Description Code 0 ) Description ( 1 ) (2 ) ( 3 ) (4) ( 5 ) 0407 00 30 Eggs in shell 1 0408 99 10 ex 0511 99 90 (a ) Eggs , not in shell , liquid or frozen (b ) Shells 86,00 12,00 2 0408 19 11 and 0408 19 19 ex 3502 10 99 ex 0511 99 90 (a ) Egg yolks, liquid or frozen (b ) Ovalbumin , liquid or frozen (c) Shells 33,00 53,00 12,00 3 0408 91 10 ex 0511 99 90 (a ) Eggs , not in shell , dried (b ) Shells 22,10 12,00 ' 4 0408 11 10 ex 3502 10 91 ex 0511 99 90 (a ) Egg yolks , dried (b ) Ovalbumin , dried (in crystals) (c ) Shells 15,40 7 ,40 12,00 5 0408 11 10 ex 3502 10 91 ex 0511 99 90 ­ ( a ) Egg yolks, dried (b ) Ovalbumin , dried (in another form  for example leaves , flakes , powder, etc. ) (c ) Shells 15,40 6,50 12,00 0408 99 10 Eggs , not in shell , liquid or frozen 6 0408 91 10 Eggs , not in shell , dried 25,70 0408 19 11 and 0408 19 19 Egg yolks, liquid or frozen 7 0408 11 10 Egg yolks , dried 46,60 ex 1001 90 99 Common wheat 8 1101 00 00 ( 110 ) ex 2302 30 10 ex 2302 30 90 (a) Common wheat flour having by weight on the dry product an ash content not exceeding 0,52% (b) Bran (c) Sharps 66,23 25,50 6,00 9 1101 00 00 ( 120 ) ex 2302 30 10 ex 2302 30 90 (a ) Common wheat flour having by weight on the dry product an ash content exceeding 0,52% but not exceeding 0,60% (b) Bran (c) Sharps 69,93 25,50 2,50 31 . 7 . 91 Official Journal of the European Communities No L 210 / 33 ( 1 ) (2) (3 ) w (5 ) ex 1001 90 99 (cont'd) 10 1101 00 00 (130 ) ex 2302 30 10 (a) Common wheat flour having by weight on the dry product an ash content exceeding 0,60 % but not exceeding 0,90 % (b ) Bran 75,19 23,00 11 1101 00 00 ( 150 ) ex 2302 30 10 (a ) Common wheat flour having by weight on the dry product an ash content exceeding 0,90% but not exceeding 1,10% (b ) Bran 81,30 16,67 12 1101 00 00 ( 170) ex 2302 30 10 (a ) Common wheat flour having by weight on the dry product an ash content exceeding 1,10% but not exceeding 1,65% (b ) Bran 87,72 10,26 13 1101 00 00 ( 180 ) Common wheat flour having by weight on the dry product an ash content exceeding 1 ,65 % but not exceeding 1 ,90 % . 98,03 14 1104 29 10 Hulled wheat ( shelled or husked, whether or not sliced or kibbled ( 3 ) 98,04 15 1107 10 11 ex 1001 90 99 ex 2302 30 10 ex 2303 10 90 (a) Malt , unroasted , obtained from wheat, in the form of flour (b ) Non-germinated common wheat (c ) Bran (d) Rootlets 56,18 1,00 19,00 3,50 16 110710 19 ex 1001 90 99 ex 2303 10 90 (a ) Malt , unroasted , obtained from wheat , in a form other than of flour (b ) Non-germinated common wheat (c ) Rootlets 75,19 1,00 3,50 17 1108 11 00 1109 00 00 ex 2302 30 10 ex 2303 10 90 (a ) Wheat starch (b ) Wheat gluten (c ) Bran (d ) Residues of starch manufacture 45,46 7,50 25,50 12,00 1001 10 90 Durum wheat 18 1103 11 10 1103 11 10 1101 00 00 ex 2302 30 10 (a ) Cereal meal 'Couscous' ( 4 ) (b ) And groats and meal with an ash content, referred to dry matter , of 0,95 % or more but less than 1,30% by weight (c ) Flour (d ) Bran 50,00 17,00 8,00 20,00 19 1103 11 10 110100 00 ex 2302 30 10 (a ) Cereal groats and cereal meal with an ash content, referred to dry matter, of less than 0,95 % by weight (b ) Flour (c ) Bran 60,00 15,00 20,00 No L 210 / 34 Official Journal of the European Communities 31 . 7 . 91 ( 1 ) (2) (3 ) (4) (5 ) 1001 10 90 (cont'd) 20 1103 1110 1101 00 00 ex 2302 30 10 (a ) Cereal groats and cereal meal with an ash content, referred to dry matter , of 0,95 % or more but less than 1 ,30 % by weight (b ) Flour (c) Bran 67,00 8,00 20,00 s 21 1103 11 10 ex 2302 30 10 (a ) Cereal groats and cereal meal with an ash content, referred to dry matter , of 1,30% or more by weight (b ) Bran 75,00 20,00 22 190219 10 110100 00 ex 2302 30 10 (a ) Macaroni, spaghetti and similar products containing no eggs and no common wheat flour or meal , with an ash content in the dry matter of less than 0,95 % by weight (b ) Flour (c) Bran 59,88 15,00 - 20,00 23 1902 19 10 1101 00 00 ex 2302 30 10 (a ) Macaroni , spaghetti and similar products containing no eggs , and no common wheat flour or meal , with an ash content in the dry matter of 0,95% or more but less than 1 ,30 % by weight (b ) Flour (c ) Bran 66,67 8,00 20,00 24 1902 19 10 ex 2302 30 10 (a ) Macaroni , spaghetti and similar products containing no eggs and no common wheat flour or meal , with an ash content in the dry matter of 1 ,30 % of more by weight (b ) Bran 75,19 19,00 25 190211 00 1101 00 00 ex 2302 30 10 (a ) Pasta , containing eggs but no common wheat flour or meal , with an ash content, referred to dry matter, of less than 0,95 % by weight ( 5 ) (b ) Flour (c) Bran ( 5 ) 15,00 20,00 26 1902 11 00 1101 00 00 ex 2302 30 10 (a ) Pasta , containing eggs but no common wheat flour or meal , with an ash content, referred to dry matter, of 0,95 % or more, but less than 1,30% by weight ( 5 ) (b) Flour (c ) Bran ( 5 ) 8,00 20,00 31 . 7 . 91 Official Journal of the European Communities No L 210 /35 ( 1 ) (2) (3 ) (4 ) (5 ) 1001 10 90 (cont'd) 27 19021100 ex 2302 30 10 (a) Pasta , containing eggs but no common wheat flour or meal , with an ash content, referred to dry matter, of 1,30% or more by weight ( 5 ) (b) Bran ( 5 ) 19,00 1003 00 90 Barley 28 1102 90 10 ( 100) ex 2302 30 10 ex 2302 30 90 (a ) Barley flour, of an ash content, referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight (b ) Bran (c) Sharps 66,67 10,00 21,50 29 1103 19 30 ( 100) 1102 9010 ex 2302 30 10 ex 2302 30 90 (a) Barley groats and meal , of an ash content, referred to dry matter, not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight (b ) Barley flour (c) Bran (d) Sharps 64,52 2,00 10,00 21,50 30 1104 21 10 ( 100) ex 2302 30 10 ex 2302 30 90 (a ) Hulled ( shelled or husked) barley , of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight ( 3 ) (b) Bran - (c ) Sharps 66,67 10,00 21,50 31 1104 21 30 ( 100) ex 2302 30 10 ex 2302 30 90 (a) Hulled and sliced or kibbled barley , of an ash content, referred to dry matter, not exceeding 1% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9% by weight ('Griitze' or 'Grutten') ( 3 ) (b) Bran (c) Sharps 66,67 10,00 21,50 32 1104 21 50 ( 100) ex 2302 30 10 ex 2302 30 90 (a) Pearled barley (*), of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  First category (b) Bran (c) Sharps 50,00 20,00 27,50 31 . 7 . 91No L 210 / 36 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) 1003 00 90 (cont'd) 33 1104 21 50 (300) ex 2302 30 10 ex 2302 30 90 (a ) Pearled barley (6 ), of an ash content , referred to dry matter, not exceeding 1 % by weight (without talc)  Second category (b ) Bran (c) Sharps 62,50 20,00 15,00 34 1104 11 90 ex 2302 30 10 ex 2302 30 90 (a ) Flaked barley , of an ash content, referred to dry matter , not exceeding 1 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,9% by weight |b ) Bran (c ) Sharps 66,67 10,00 21,33 35 1107 10 91 ex 1003 ex 2302 3Q 10 ex 2303 10 90 (a ) Malt , unroasted , other than obtained from wheat , in the form of flour (b ) Barley , not germinated (c) Bran (d ) Rootlets 56,18 1,00 19,00 3,50 36 1107 10 99 ex 1003 ex 2303 10 90 (a ) Malt , unroasted , other than obtained from wheat , in forms other than flour (b ) Barley , not germinated (c ) Rootlets 75,19 1,00 3,50 37 1107 20 00 ex 1003 00 90 ex 2303 10 90 (a ) Malt , roasted (b ) Barley , not germinated (c ) Rootlets 64,52 1,00 3,50 1004 00 90 Oats 38 1102 90 30 ( 100) ex 2302 30 10 ex 2302 30 90 (a ) Oat flour , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a crude fibre content, referred to dry matter , not exceeding 1,8% by weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated (b ) Bran (c ) Sharps 55,56 33,00 7,50 39 1103 12 00 ( 100 ) 1102 90 30 ex 2302 30 10 ex 2302 30 90 (a ) Oat groats and meal , of an ash content , referred to dry matter , not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % by weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually . inactivated (b ) Flour (c) Bran (d ) Sharps 55,56 2,00 33,00 7,50 31.7.91 Official Journal of the European Communities No L 210 / 37 ( 1 ) (2 ) (3 ) (4) (5 ) 1004 00 90 (cont'd) 40 ex 1104 22 10 Clipped oats 98,04 " ¢ 41 1104 22 10 ( 100 ) ex 2302 30 10 (a ) Hulled ( shelled or husked) oats, of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,5 % by weight, of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated ( 3 ) (b ) Bran 62,50 33,00 42 1104 22 30 ( 100 ) ex 2302 30 10 ex 2302 30 90 (a ) Hulled and sliced or kibbled oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % by weight, of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated ('Griitze' or 'Grutten') ( 3 ) (b ) Bran (c ) Sharps 58,82 33,00 3,50 43 110412 90 ( 100 ) ex 2302 30 10 ex 2302 30 90 (a) Flaked oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % by weight , of a moisture content not exceeding 1 2 % by weight and ofwhich the peroxydase is virtually inactivated (b ) Bran (c) Sharps 50,00 33,00 13,00 44 110412 90 ( 300) ex 2302 30 10 (a ) Flaked oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight, of a tegument content exceeding 0,1 % but not exceeding 1,5% by weight , of a moisture content not exceeding 12% by weight and of which the peroxydase is virtually inactivated (b ) Bran 62,50 33,00 1005 90 00 Maize , other 45 1102 20 10 ( 100 ) 1104 30 90 ex 2302 10 10 (a ) Maize flour , of a fat content , referred to dry matter, not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (b ) Maize germ (c) Bran 71,43 12,00 14,00 No L 210/ 38 Official Journal of the European Communities 31 . 7 .. 91 ( 1 ) (2) (3 ) (4 ) (5 ) 1005 90 00 (cont'd) 46 1102 20 10 (300) 1104 30 90 ex 2302 10 10 (a ) Maize flour , of a fat content, referred to dry matter, exceeding 1 ,3 % but not exceeding 1,5% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (b ) Maize germ (c) Bran 83,33 8,00 6,50 47 ex 1102 20 90 ( 100) 1104 30 90 ex 2302 10 10 (a ) Maize flour , of a fat content , referred to dry matter , exceeding 1,5 % but not exceeding 1,7% by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (b) Maize germ (c) Bran 83,33 8,00 6,50 48 1103 13 19 ( 100) 1102 20 10 ex 1102 20 90 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , of a fat content, referred to dry matter , not exceeding 0,9 % by Weight and of a crude fibre content, referred to dry matter, not exceeding 0,6 % by weight ( 8 ) ( b ) Maize flour (c) Maize germ (d) Bran 55,56 16,00 12,00 14,00 49 1103 13 19 (300) 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , of a fat content, referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0,8 % by weight ( 7 ) (b) Maize germ (c) Bran 71,43 12,00 14,00 50 1103 13 19 (500 ) 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , of a fat content, referred to dry matter , exceeding 1 ,3 % by weight but not exceeding 1 ,5 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight ( 7 ) ( b) Maize germ (c) Bran 83,33 8,00 6,50 51 1103 13 90 ( 100 ) 1104 30 90 ex 2302 10 10 (a) Maize groats and meal , of a fat content, referred to dry matter , exceeding 1,5 % by weight but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter , not exceeding 1 % by weight ( 7 ) ( b) Maize germ (c) Bran 83,33 8,00 6,50 31 . 7 . 91 No L 210 / 39Official Journal of the European Communities ( 1 ) (2) ( 3 ) (4 ) (5 ) 1005 90 00 (cont'd) 52 1104 19 50 ( HO) ex 2302 10 10 (a ) Flaked maize , of a fat content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,7% by weight (b ) Bran 62,50 35,50 53 110419 50 ( 130) ex 2302 10 10 (a) Flaked maize , of a fat content, referred to dry matter , not exceeding 1,3 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,8 % by weight (b) Bran 76,92 21,08 54 110419 50 ( 150) ex 2302 10 10 (a ) Flaked maize , of a fat content, referred to dry matter, exceeding 1,3% but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter, not exceeding 1 % by weight (b) Bran 90,91 7,09 55 1108 12 00 (a ) Maize starch (b ) The products shown under numerical order No 61 62,11 30,10 56 1702 30 51 or 1702 30 91 ex 1702 30 99 (a ) Glucose in the form of white crystalline powder , whether or not agglomerated ( 8 ) ( b) The products shown under numerical order No 61 (c) Glucose waste 47,62 30,10 10,00 57 1702 30 59 or 1702 30 99 (a) Glucose, other than glucose in the form of white crystalline powder , whether or not agglomerated (') (K) The products shown under numerical order No 61 62,11 30,10 58 ex 2905 44 11 or ex 3823 60 11 (a ) D-Glucitol (sorbitol ) in aqueous solution containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content ( 10 ) (b ) The products shown under numerical order No 61 58,14 30,10 59 ex 2905 44 19 or ex 3823 60 19 ( a) D-Glucitol (sorbitol ) in aqueous solution containing more than 2% by weight of D-mannitol, calculated on the D-glucitol content ( u ) (b) The products shown under numerical order No 61 65,79 30,10 60 ex 2905 44 91 ex 2905 44 99 ex 3823 60 91 or ex 3823 60 99  »  (a ) D-Glucitol ( sorbitol ) in powder (b) The products shown under numerical order No 61 40,82 30,10 No L 210 /40 Official Journal of the European Communities 31 . 7 . 91 (1 2 (3 ) (4 ) 9 ) a ) b ) c) d) e ) f) 1005 90 00 61 (cont'd) Complementary products to the compensating products found under numerical order Nos 55 to 60 ( 12 ) Maize germ Maize oils Gluten Corn-gluten feed Germ oil-cake 1104 30 90 ex 1515 ex 2303 10 11 ex 2303 10 19 ex 2306 90 91 6,10 &gt;4,00 6,10 4,50 L9,50 2,90 24,00 3,20 2,90 4,50 22,70 2,90 27,20 2,90 4,50 19,50 3,20 30,10 30,10 30,10 JO ,10 30,10 30,10 Import goods Compensating products Numerical order Quantity of compensating products for each 100 kg of imported goods (kg) ( 2 ) CN Code Description Code ( l ) Description 1 (2 (3 4 (5 1006 10 21 62 Rice in the husk (paddy or rough): other: parboiled: round grain 1006 20 11 ex 1213 00 00 (a) Husked (brown) rice parboiled: round grain (b) Husks 80,00 20,00 63 (a ) Semi-milled rice , whether or not polished or glazed: parboiled: round grain (b ) Rice flour or bran 71,00 6,00 1006 30 21 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d ) Husks 3,00 20,00 64 1006 30 61 (a ) Wholly milled rice , whether or not polished or glazed: parboiled: round grain (b) Rice flour or bran 65,00 8,001102 30 00 or 2302 20 10 or ¢ 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 7,00 20,00 1006 10 23 65 1006 20 13 ex 1213 00 00 (a) Husked (brown) rice : parboiled : medium grain (b ) Husks Rice in the husk (paddy or rough): other : parboiled: medium grain 80,00 20,00 31 . 7 . 91 Official Journal of the European Communities No L 210 /41 1 2 3 4 (5 ) 661006 10 23 (cont'd) (a ) Semi-milled rice , whether or not polished or glazed: parboiled : medium grain (b ) Rice flour or bran 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 71,00 6,00 3,00 20,00 (c) Broken rice (d) Husks 67 (a) Wholly milled rice , whether or not polished or glazed , parboiled, medium grain (b) Rice flour or bran 65,00 8,00 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 7,00 20,00 1006 10 25 68 1006 20 15 (a ) Husked (brown) rice , parboiled: long grain of a length /width ratio greater than 2 but less than 3 (b) Husks Rice in the husk (paddy or rough): other : parboiled: long grain : of a length / width ratio greater than 2 but less than 3 80,00 20,00ex 1213 00 00 69 1006 30 25 (a) Semi-milled rice , whether or not polished or glazed, parboiled : long grain of a (length/width ratio greater than 2 but less than 3 (b) Rice flour or bran 71,00 6,001102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d ) Husks 3,00 20,00 1006 30 6570 ( a ) Wholly milled rice, whether or not polished or glazed : parboiled : long grain of a length /width ratio greater than 2 but less than 3 (b) Rice flour or bran 65,00 8,001102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d ) Husks 7,00 20,00 31 . 7 . 91No L 210/42 Official Journal of the European Communities 1 2 (3 4 (5 ) 1006 10 27 71 1006 20 17 (a ) Husked (brown) rice: parboiled: long grain : of a length /width ratio equal to or greater than 3 Rice in the husk (paddy or rough): other : long grain : of a length /width ratio equal to or greater than 3 80,00 20,00ex 1213 00 00 (b ) Husks 72 (a ) Semi-milled rice , whether or not polished or glazed: parboiled : long grain : of a length/width ratio equal to or greater than 3 (b ) Rice flour or bran 68,00 6,00 1006 30 27 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 6,00 20,00 73 (a ) Wholly milled rice, whether or not polished or glazed: parboiled : long grain: of a length/width ratio equal to or greater than 3 (b ) Rice flour or bran 62,00 8,00 1006 30 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 10,00 20,00 1006 10 92 74 Rice in the husk (paddy or rough): other : other round grain 1006 20 11 ex 1213 00 00 (a ) Husked (brown) rice: parboiled, round grain (b ) Husks 80,00 20,00 75 1006 20 92 ex 1213 00 00 (a ) Husked (brown) rice: other : round grain (b ) Husks 80,00 20,00 76 (a ) Semi-milled rice , whether or not polished or glazed: parboiled: round grain (b ) Rice flour or bran 71,00 6,00 1006 30 21 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 3,00 20,00 77 (a ) Semi-milled rice , whether Or not polished or glazed: other : round grain (b ) Rice flour or bran 65,00 5,00 1006 30 42 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 10,00 20,00 No L 210 /4331 . 7 . 91 Official Journal of the European Communities (D (2) (3 ) (4 ) (5 ) 1006 10 92 (cont'd) 78 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Wholly milled rice, whether or not polished or glazed: parboiled : round grain (b ) Rice flour or bran (c) Broken rice (d) Husks 65,00 8,00 7,00 20,00 I 79 1006 30 92 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Wholly milled rice, whether or not polished or glazed: other: round grain (b ) Rice flour or bran (c) Broken rice (d) Husks 60,00 8,00 12,00 20,00 1006 10 94 Rice in the husk (paddy or rough): other : medium grain 80 1006 20 13 ex 1213 00 00 (a) Husked (brown) rice: parboiled medium grain (b) Husks 80,00 20,00 ¢ 81 1006 20 94 ex 1213 00 00 (a) Husked (brown) rice : other: medium grain (b) Husks 80,00 20,00 82 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed: other : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 71,00 6,00 3,00 20,00 83 1006 30 44 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice, whether or not polished or glazed: parboiled : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 5,00 10,00 20,00 84 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Wholly milled rice, whether or not polished or glazed: other : medium grain (b) Rice flour or bran (c) Broken rice (d) Husks 65,00 8,00 7,00 20,00 No L 210/44 Official Journal of the European Communities 31 . 7 . 91 (l 2 3 4 (5 ) 851006 10 94 (cont'd) ( a ) Wholly milled rice , whether or not polished or glazed : other : medium grain (b) Rice flour or bran 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 60,00 8,00 12,00 20,00 (c) Broken rice (d) Husks 1006 10 96 86 1006 20 15 (a) Husked (brown) rice parboiled : long grain of a length /width ratio greater than 2 but less than 3 (b ) Husks Rice in the husk (paddy or rough) other : long grain : of a length /width ratio greater than 2 but less than 3 80,00 20,00ex 1213 00 00 87 1006 20 96 (a ) Husked (brown) rice : other: long grain of a length/width ratio of more than 2 but less than 3 (b ) Husksex 1213 00 00 80,00 20,00 88 1006 30 25 (a ) Semi-milled rice, whether or not polished or glazed parboiled : long grain of a length /width ratio greater than 2 but less than 3 (b ) Rice flour or bran 71,00 6,001102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c ) Broken rice (d ) Husks 3,00 20,00 89 (a ) Semi-milled rice , whether or not polished or glazed: other : long grain of a length/width ratio greater than 2 but less than 3 (b ) Rice flour or bran 65,00 5,00 1006 30 46 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (c) Broken rice (d) Husks 10,00 20,00 90 ( a ) Wholly milled rice , whether or not polished or glazed : parboiled: long grain of a length/width ratio greater than 2 but less than 3 (b ) Rice flour or bran 65,00 8,00 1006 30 65 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ;x 1213 00 00 (c) Broken rice (d ) Husks 7,00 20,00 No L 210/4531 . 7 . 91 Official Journal of the European Communities ( 1 ) (2) ( 3 ) (4 ) (5 ) 1006 10 96 (cont'd) 91 1006 30 96 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Wholly milled rice , whether or not polished or glazed: other : long grain : of a length/ width ratio greater than 2 but less than 3 (b ) Rice flour or bran (c) Broken rice (d ) Husks 60,00 8,00 12,00 20,00 1006 10 98 Rice in the husk (paddy or rough): other : long grain : of a length/width ratio equal to or greater than 3 92 1006 20 17 ex 1213 00 00 (a) Husked (brown) rice parboiled: long grain: of a length /width ratio equal to or greater than 3 (b ) Husks 80,00 20,00 93 1006 20 98 ex 1213 00 00 (a ) Husked (brown) rice other , long grain of a length /width ratio greater than 3 (b ) Husks 80,00 20,00 - 94 1006 30 27 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Semi-milled rice , whether or not polished or glazed : parboiled: of a length /width ratio equal to or greater than 3 (b ) Rice flour or bran (c) Broken rice (d ) Husks 68,00 6,00 6,00 20,00 95 1006 30 48 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Semi-milled rice , whether or not polished or glazed : other: of a length /width ratio greater than 3 (b ) Rice flour or bran (c) Broken rice (d ) Husks 58,00 7,00 15,00 20,00 96 1006 30 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Wholly milled rice , whether or not polished or glazed: other : long grain: of a length /width ratio equal to or greater than 3 (b) Rice flour or bran (c ) Broken rice (d ) Husks 62,00 8,00 10,00 20,00 31 . 7 . 91No L 210/46 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) 1006 10 98 (cont'd) 97 1006 30 98 1102 30 00 or 2302 2010 or 2302 20 90 1006 40 00 ex 1213 00 00 (a) Semi-milled rice , whether or not polished or glazed: parboiled: round grain (b) Rice flour or bran (c) Broken rice (d) Husks 55,00 9,00 16,00 20,00 1006 20 11 Husked (brown) rice parboiled : round grain 98 1006 30 21 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice , whether or not polished or glazed: parboiled: round grain (b) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 99 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Wholly milled rice , whether or not polished or glazed: parboiled : round grain (b ) Rice flour or bran , (c) Broken rice 88,00 10,00 2,00 1006 20 13 Husked (brown) rice: parboiled: medium grain 100 1006 30 23 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Semi-milled rice , whether or not polished or glazed: parboiled: medium grain (b ) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 101 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Wholly milled rice , whether or not polished or glazed : parboiled : medium grain (b ) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 15 Husked (brown) rice : parboiled: long grain of a length /width ratio greater than 2 but less than 3 102 1006 30 25 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b ) Semi-milled rice, whether or not polished or glazed: parboiled: long grain : of a length /width ratio greater than 2 but less than 3 (b ) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 31 . 7 . 91 Official Journal of the European Communities No L 210 /47 ( 1 ) (2) (3 ) (4 ) (5 ) 1006 20 15 (cont'd) ¢ 103 1006 30 65 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice , whether or not polished or glazed: parboiled: long grain: of a length/width ratio greater than 2 but less than 3 (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 17 Husked (brown) rice parboiled: long grain of a length /width ratio equal to or greater than 3 104 1006 30 27 1102 30 00 or 2302 2010 or 2302 29 90 1006 40 00 ( a) Semi-milled rice, whether or not polished or glazed: parboiled : long grain: of a length /width ratio equal to or greater than 3 (b) Rice flour or bran (c) Broken rice 93,00 5,00 2,00 105 1006 30 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice, whether or not polished or glazed: parboiled: long grain: of a length /width ratio equal to or greater than 3 (b) Rice flour or bran (c) Broken rice 88,00 10,00 2,00 1006 20 92 Husked (brown) rice: other: round grain 106 1006 30 42 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice, whether or not polished or glazed: other: round grain: (b) Rice flour or bran (c) Broken rice 84,00 6,00 10,00 107 1006 30 92 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice , whether or not polished or glazed: other : round grain (b) Rice flour or bran (c) Broken rice 77,00 12,00 11,00 1006 20 94 Husked (brown) rice : other: medium grain 108 1006 30 44 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Semi-milled rice, whether or not polished or glazed: other: medium grain (b) Rice flour or bran (c) Broken rice 84,00 6,00 10,00 31 . 7 . 91No L 210/48 Official Journal of the European Communities l 2 ( 3 ) 4 (5 1091006 20 94 (cont'd) ( a ) Wholly milled rice , whether or not polished or glazed : other : medium grain ( b ) Rice flour or bran 77,00 12,00 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (c) Broken rice 11,00 1006 20 96 110 1006 30 46Husked (brown) rice : other : long grain: of a length/width ratio greater than 2 but less than 3 ( a) Semi-milled rice , whether or not polished or glazed: parboiled : long grain : of a length /width ratio greater than 2 but less than 3 (b) Rice flour or bran 84,00 6,001102 30 00 or 2302 20 10 or 2302 20 90 1006 49 00 (c) Broken rice 10,00 111 1006 30 96 ( a) Wholly milled rice, whether or not polished or glazed: other : long grain: of a length /width ratio greater than 2 but less than 3 (b) Rice flour or bran 77,00 12,001002 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (c) Broken rice 11,00 1006 20 98 112 1006 30 48Husked (brown) rice: other: long grain : of a length /width ratio equal to or greater than 3 (a) Semi-milled rice , whether or not polished or glazed: other : long grain: of a length /width ratio equal to or greater than 3 (b) Rice flour or bran 78,00 10,001102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (c) Broken rice 12,00 113 1006 30 98 (a ) Semi-milled rice , whether or not polished or glazed : other : long grain : of a length /width ratio equal to or greater than 3 (b) Rice flour or bran 73,00 12,001102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (c) Broken rice 15,00 1006 30 21 114 (a) Wholly milled rice , whether or not polished or glazed: parboiled: round grain (b) Rice flour or bran 96,00 2,00 Semi-milled rice, whether or not polished or glazed: parboiled: round grain 1006 30 61 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (c) Broken rice 2,00 No L 210 /4931 . 7 . 91 Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 1006 30 23 Semi-millpd rice , whether or not polished or glazed : parboiled : medium grain : 115 1006 30 63 1102 30 00 or 2302 20 10 or 2302 20 90 (a ) Wholly milled rice , whether or not polished or glazed: parboiled : medium grain (b ) Rice flour or bran 96,00 2,00 1006 40 00 (c) Broken rice 2,00 1006 30 25 Semi-milled rice , whether or not polished or glazed : parboiled long grain : of a length /width ratio greater than 2 but less than 3 116 1006 30 65 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Wholly milled rice , whether or not polished or glazed : parboiled: long grain : of a length/width ratio greater than 2 but less than 3 (b ) Rice flour or bran (c) Broken rice 96,00 2,00 2,00 1006 30 27 Semi-milled rice , whether or not polished or glazed : parboiled: long grain : of a length /width ratio equal to or greater than 3 117 1006 30 67 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a) Wholly milled rice , whether or not polished or glazed : parboiled: long grain: of a length /width ratio equal to or greater than 3 (b ) Rice flour or bran (c) Broken rice 96,00 2,00 2,00 1006 30 42 Semi-milled rice , whether or not polished or glazed : other : round grain 118 1006 30 92 1102 30 00 or 2302 20 10 or 2302 20 90 (a ) Wholly milled rice , whether or not polished . or glazed: other: round grain (b ) Rice flour or bran 94,00 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 44 Semi-milled rice , whether or not polished or glazed : other : medium grain 119 1006 30 94 1102 30 00 or 2302 20 10 or 2302 20 90 (a ) Wholly milled rice , whether or not polished or glazed: other : medium grain (b) Rice flour or bran 94,00 2,00 1006 40 00 (c) Broken rice 4,00 1006 30 46 Semi-milled rice , whether or not polished or glazed : other : long grain of a length /width ratio greater than 2 but less than 3 120 1006 30 96 1102 30 00 or 2302 20 10 or 2302 20 90 (a ) Wholly milled rice, whether or not polished or glazed: other : long grain: of a length /width ratio greater than 2 but less than 3 (b ) Rice flour or bran 94,00 2,00 1006 40 00 (c) Broken rice 4,00 31 . 7 . 91No L 210 / 50 Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4) (5 ) 1006 30 48 Semi-milled rice , whether or not polished or glazed: other: long grain of a length /width ratio equal to or greater than 3 121 1006 30 98 1102 30 00 or 2302 20 10 or 2302 20 90 (a ) Wholly milled rice , whether or not polished or glazed : other: long grain : of a length /width ratio equal to or greater than 3 (b) Rice flour or bran 93,00 2,00 1006 40 00 (c) Broken rice 5,00 1006 30 61 to 1006 30 98 Wholly milled rice 122 1006 30 61 to 1006 30 98 Wholly milled rice , polished, glazed or packed ( 13 ) 100,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice: other 123 1904 10 30 'Puffed rice' 60,61 1006 30 61 1006 30 63 1006 30 65 1006 30 67 Wholly milled rice 124 1904 90 10 Pre-cooked rice ( 14 ) 80,00 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Wholly milled rice : other 125 1904 90 10 Pre-cooked rice ( 14 ) 70,00 60,00 60,00 50,00 1006 40 00 Broken rice 126 1102 30 00 Rice flour 99,00 127 1103 14 00 Rice groats and meal 99,00 128 1104 19 91 Rice , flaked 99,00 1509 10 10 1510 00 10 Olive oil , untreated 129 ex 1509 90 00 and ex 1510 00 90 ex 1519 20 00 (a) Olive oil , refined (b ) Acid oils from refining 98,00 ( 15 ) 1801 00 00 Cocoa beans , whole or broken, raw 130 ex 1801 00 00 1802 00 00 (a ) Cocoa beans , whole or broken , shelled and roasted (b) Cocoa shells , husks , skins and waste 76,3 16,7 1801 00 00 Cocoa beans, whole or broken, raw or roasted 131 ex 1803 1802 00 00 (a ) Cocoa paste (b ) Cocoa shells , husks, skins and waste 76,3 16,7 132 ex 1803 20 00 ex 1804 00 00 1802 00 00 (a ) Cocoa paste , defatted, containing not more than 14 % of fats (b ) Cocoa butter (c) Cocoa shells , husks, skins and waste 40,3 36,0 16,7 31 . 7 . 91 Official Journal of the European Communities No L 210 / 51 ( 1 ) (2) (3 ) (4 ) (5 ) 1801 00 00 (cont'd) 133 ex 1803 20 00 ex 1804 00 00 1802 00 00 (a) Cocoa paste , defatted , containing more than 14% but not more than 18% of fats (b ) Cocoa butter ( c) Cocoa shells , husks , skins and waste 42,7 33.6 16.7 134 ex 1803 20 00 ex 1804 00 00 1802 00 00 ( a) Cocoa paste , defatted , containing more than 18% of fats (b) Cocoa butter ( c) Cocoa shells , husks , skins and waste 44,8 31,5 16,7 135 ex 1804 00 00 ex 1805 00 00 1802 00 00 ( a) Cocoa butter (b) Cocoa powder , defatted , containing not more than 14% of fats ( 1S ) ( c) Cocoa shells , husks , skins and waste 36,0 40,3 16,7 136 ex 1804 00 00 ex 1805 00 00 1802 00 00 (a) Cocoa butter (b) Cocoa powder, defatted , containing more than 14% but not more than 18% of fats (u ) ( c) Cocoa shells , husks , skins and waste 33.6 42.7 16,7 137 ex 1804 00 00 ex 1805 00 00 1802 00 00 (a) Cocoa butter (b) Cocoa powder, defatted, containing more than 18% of fats ( 1S ) (c ) Cocoa shells , husks , skins and waste 31,5 44,8 16,7 1803 10 00 Cocoa paste not defatted 138 ex 1804 00 00 ex 1803 20 00 (a) Cocoa butter (b)- Cocoa paste, defatted , containing not more than 14% of fats 46,7 52,2 139 ex 1804 00 00 ex 1803 20 00 (a) Cocoa butter (b) Cocoa paste , defatted , containing more than 14% but not more than 18% of fats 43,6 55-,3 140 ex 1804 00 00 ex 1803 20 00 (a ) Cocoa butter (b) Cocoa paste , defatted , containing more than 1 8 % of fats 40,8 58,1 No L 210 /52 Official Journal of the European Communities 31 . 7 . 91 . ( 1 ) (2 ) (3 ) (4) (5 ) 1803 10 00 (cont'd) 141 ex 1804 00 00 ex 1805 00 00 ( a) Cocoa butter (b) Cocoa powder, defatted, containing not more than 14% of fats ( 16 ) 46,7 52,2 142 ex 1804 00 00 ex 1805 00 00 ( a) Cocoa butter (b) Cocoa powder , defatted , containing more than 14% but not more than 18% of fat (") 43,6 55,3 143 ex 1804 00 00 ex 1805 00 00 (a ) Cocoa butter (b) Cocoa powder, defatted , containing more than 18% of fat ( 1S ) 40,8 58,1 1803 20 00 Cocoa paste ( in bulk or in block), defatted 144 1805 00 00 Cocoa powder , unsweetened ( 1S ) 99,0 1701 99 10 White sugar 145 ex 2905 44 or ex 3823 60 2905 43 00 (a) D-Glucitol ( sorbitol ) in powder or D-glucitol ( sorbitol) in aqueous solution referred to dry matter (b) D-Mannitol (mannitol ) 78,28 16,06 1703 Molasses 146 2102 10 31 Dried bakers' yeasts ( 17 ) 23,53 147 2102 10 39 Other bakers' yeasts ( 18 ) 80,00 (!) The subheadings in this column correspond to those in the combined nomenclature . When further subdivision has been necessary this is shown in parentheses ( ). These subdivisions correspond to those used in the regulations fixing export refunds . ( 2 ) Losses are calculated by subtracting from 100 the sum of the quantities shown in this column. ( 3 ) Hulled grains are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 (OJ No L 149 , 29 . 6 . 1968 , p. 46). ( 4) Cereal meal with an ash content , referred to dry matter , of less than 0,95 % by weight and a rate ofpassage through a sieve with an aperture of 0,25 mm of less than 10 % by weight. ( 5 ) The standard rate of yield to be applied is based on the number of eggs used per kg of pasta produced, using the following formula : Numerical order 25 : T = 100 x 100 167  (X x 1,6) 26 : T = 100 x 100 150  (X X 1,6 ) 100 X 10017 : 1 = 133  (X x 1,6) X represents the number of eggs in shell (or the 50th of their weight expressed in grams of their equivalent in other egg products ) uses per kg of pasta produced, the result being given to two decimal points . ( 6 ) Pearled grains are grains corresponding to the definition given in the Annex to Regulation (EEC ) No 821 / 68 (OJ No L 149 , 29 . 6 . 1968 , p. 46). ( 7) This concerns maize groats and meal :  of which a percentage not exceeding 30% by weight passes through a sieve with an aperture of 315 micrometers, or  of which a percentage not exceeding 5 % by weight passes through a sieve with an aperture of 150 micrometers . (') For glucose in the form of white crystallins powder, of a concentration other than 92% , the quantity to be shown is 43,81 kilograms of D-glucitol anhydrate per 100 kilograms of maize. ( 9 ) For glucose other than in the form ofwhite crystallins powder , of a concentration other than 82 % , the quantity to be shown is 50,93 kilograms ofD-glucitol anhydrate per 100 kilograms of maize . ( 10) For D-glucitol , of a concentration other than 70% , the quantity to be shown is 40,7 kilograms of D-glucitol per 100 kilograms of maize . (") For D-glucitol , of a concentration other than 70% , the quantity to be shown is 46,1 kilograms of D-glucitol anhydrate per 100 kilograms of maize. ( 1Z ) For the application of the alternatives (a ) to ( f), the real results from the operations have to be taken into account. ( 13 ) For the purposes of completing the arrangements , the quantity of broken rice obtained shall correspond to the quantity of broken rice as determined at the time of importation for processing of rice under CN codes 1006 30 91 and 1006 30 99 . In the case of polishing, this quantity shall be increased by 2% of the imported rice excluding the broken rice as determined at importation. ( 14 ) Pre-cooked rice is constituted by bleached rice in grains undergoing a pre-cooking and partial dehydration intended to facilitate final cooking. ( 15 ) The double quantity of olsic acid contained in the untreated olive oil has to be deducted from the quantity of refined olive oil shown in column 5 and constitutes the quantity of acid oils from refining. ( 1S ) In the case of soluble cocoa , add 1,5 % alkaline to the quantity shown in column 5 . ( 17) Yield fixed for bakers* yeast , with a content in the dry matter of 95 % , obtained from beet molasses brought to 48 % of total sugar , or ofcane molasses brought to 52 % of total sugar . For bakers' yeasts with a different content in the dry matter , the quantity to be shown is 22,4 kilograms of yeast anhydrate per 100 kilograms of beet molasses brought to 48% of total sugar , or of cane molasses brought to 52% of total sugar. (") Yield fixed for bakers' yeast content in the dry matter of 28 % obtained from beet molasses brought to 48 % of total sugar, or of cane molasses brought to 52 % of total sugar. For bakers' yeasts with a different content in the dry matter, the quantity to be shown is 22,4 kilograms of yeast anhydrate per 100 kilograms of beet molasses brought to 48% of total sugar , or of cane molasses brought to 52% of total sugar. ANNEX VI EUROPEAN COMMUNITY  mm   information sheet I Wm j| no a / oooooo Original INWARD PROCESSING TRIANGULAR TRAFFIC 1 Holder of inward processing authorization Person to be contacted : 3 Authorization issued at on 2 Importer authorized to enter the goods described in box 4 for inward processing Person to be contacted : Day Month Year under No and valid until included Day Month Year USE OF THE INFORMATION SHEET A. The original and the three copies duly completed (boxes 1 to 8) must be lodged at a competent customs office in support of the declaration for prior export of the compensating products corresponding to the goods described in box 4 . That office shall complete box 9 , retain copy No 1 and return the original and the other copies to the declarant . B. The original and copies Nos 2 and 3 must then be submitted to the customs office of exit from the Community customs territory . That office shall complete box 10 and return the original and the two copies to the person who submitted them . C. The original and copies Nos 2 and 3 must be lodged at a competent customs office in support of the declaration for internal processing of import goods . That office shall complete boxes 11 to 14 , return the original to the declarant , retain copy No 2 and send copy No 3 to the customs office mentioned in box 7 . 4 Description of import goods to be entered for inward processing 5 CN code 6 Net quantity 7 Name and address of customs office competent for controlling the inward processing 8 Name and address of customs office where the goods described in box 4 are to be entered for inward processing INFORMATION TO BE SUPPLIED ON EXPORT Stamp :9 The declaration for prior export of the compensating products corresponding to the goods described in box 4 has been accepted on I . I . I . I Day Month Year Last day for import : . I , | , I Day Identification measures taken : Month Year Customs office : 10 The compensating products have left the customs territory of the Community Stamp : on Day Remarks : Month Year Customs office : NFORMATION TO BE SUPPLIED ON IMPORT Stamp : 12 Net quantity1 1 The declaration for inward processing of the goods described in box 4. has been accepted 13 Customs valueon | Dav Month Year 14 CurrencyRemarks : Customs office NOTES A. General notes 1 . Boxes 1 to 8 are to be filled in by the holder of the inward processing authorization . 2 . The form must be filled in legibly and indelibly , preferably by typewriter . It must not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding any necessary particulars . Corrections must be approved by the person filling in the sheet and endorsed by the customs authority which issued it . B. Special notes referring to the relevant box numbers 1 . and 2 . Give the name or business name and full address including the postal code , if any , and the name of the Member State . In the case of a legal person , the name of the person responsible should also be given . 4 . Give the description of the Import goods in accordance with the terms of the authorization . The Common Customs Tariff subheading is indicated for information only . The quantity must be expressed in units of the metric system : kg net , litres , m2 , etc . 14 . National currencies are to be indicated as follows :  BEF for Belgian francs  FRF for French francs  LUF for Luxembourg francs  DKK for Danish kroner  GBP for pounds sterling  ESP for Spanish pesetas  PTE for Portuguese escudos  DEM for German marks  ITL for Italian lire  NLG for Dutch guilders  IEP for Irish pounds  GRD for Greek drachmas EUROPEAN COMMUNITY M M    INFORMATION SHEET I miI "I No A / OOOOOO Copy No 1 INWARD PROCESSING TRIANGULAR TRAFFIC 1 Holder of inward processing authorization Person to be contacted : 3 Authorization issued at on 2 Importer authorized to enter the goods described in box 4 for inward processing Person to be contacted : Day Month Year under No and valid until included uay Montn Year USE OF THE INFORMATION SHEET A. The original and the three copies duly completed (boxes 1 to 8 ) must be lodged at a competent customs office in support of the declaration for prior export of the compensating products corresponding to the goods described in box 4 . That office shall complete box 9 , retain copy No 1 and return the original and the other copies to the declarant . B. The original and copies Nos 2 and 3 must then be submitted to the customs office of exit from the Community customs territory . That office shall complete box 10 and return the original and the two copies to the person who submitted them . C. The original and copies Nos 2 and 3 must be lodged at a competent customs office in support of the declaration for internal processing of import goods . That office shall complete boxes 11 to 14 , return the original to the declarant , retain copy No 2 and send copy No 3 to the customs office mentioned in box 7 . 4 Description of import goods to be entered for inward processing 5 CN code 6 Net quantity 7 Name and address of customs office competent for controlling the inward processing 8 Name and address of customs office where the goods described in box 4 are to be entered for inward processing INFORMATION TO BE SUPPLIED ON EXPORT 9 The declaration for prior export of the compensating products corresponding to the goods Stamp : described in box 4 has been accepted on uay Monin Year Last day for import : Day Month Year Identification measures taken : Customs office : 0 The compensating products have left the customs territory of the Community Stamp : on Day Month Year Remarks : Customs office : INFORMATION TO BE SUPPLIED ON IMPORT Stamp : 12 Net quantity1 1 The declaration for inward processing of the goods described in box 4 has been accepted 13 Customs valueon Day Month Year 14 CurrencyRemarks : Customs office : NOTES A. General notes 1 . Boxes 1 to 8 are to be filled in by the holder of the inward processing authorization . 2 . The form must be filled in legibly and indelibly , preferably by typewriter . It must not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding any necessary particulars . Corrections must be approved by the person filling in the sheet and endorsed by the customs authority which issued it . B. Special notes referring to the relevant box numbers 1 . and 2 . Give the name or business name and full address including the postal code , if any , and the name of the Member State . In the case of a legal person , the name of the person responsible should also be given . 4 . Give the description of the import goods in accordance with the terms of the authorization . The Common Customs Tariff subheading is indicated for information only . The quantity must be expressed in units of the metric system : kg net , litres , m2 , etc . 14 . National currencies are to be indicated as follows :  BEF for Belgian francs  FRF for French francs  LUF for Luxembourg francs  DKK for Danish kroner  GBP for pounds sterling  ESP for Spanish pesetas  PTE for Portuguese escudos  DEM for German marks  ITL for Italian lire  NLG for Dutch guilders  IEP for Irisrrpounds  GRD for Greek drachmas EUROPEAN COMMUNITY  mm   information sheet I WM J   NoA / 000000 Copy No 2 INWARD PROCESSING TRIANGULAR TRAFFIC 1 Holder of inward processing authorization  ¡ Person to be contacted : 3 Authorization issued2 Importer authorized to enter the goods described in box 4 for inward processing at on Day Month Year Person to be contacted : under No and valid until included Day Month Year USE OF THE INFORMATION SHEET A. The original and the three copies duly completed ( boxes 1 to 8) must be lodged at a competent customs office in support of the declaration for prior export of the compensating products corresponding to the goods described in box 4 . That office shall complete box 9 , retain copy No 1 and return the original and the other copies to the declarant . B. The original and copies Nos 2 and 3 must then be submitted to the customs office of exit from the Community customs territory . That office shall complete box 10 and return the original and the two copies to the person who submitted them . C. The original and copies Nos 2 and 3 must be lodged at a competent customs office in support of the declaration tor internal processing of import goods . That office shall complete boxes 11 to 14 , return the original to the declarant , retain copy No 2 and send copy No 3 to the customs office mentioned in box 7 . 4 Description of import goods to be entered for inward processing 5 CN code 6 Net quantity 7 Name and address of customs office competent for controlling the inward processing 8 Name and address of customs office where the goods described in box 4 are to be entered for inward processing NFORMATION TO BE SUPPLIED ON EXPORT 9 The declaration for prior export of the compensating products corresponding to the goods described In box 4 has been accepted on I , I i I i I Stamp : Day Month Year Last day for import : \ t Day Identification measures taken : Month Year Customs office : 10 The compensating products have left the customs territory of the Community Stamp : i i i i ion Day Remarks : Month Year Customs office : INFORMATION TO BE SUPPLIED ON IMPORT 11 The declaration for inward processing of the goods described Stamp : 12 Net quantity in DOX 4 nas oeen accepted 13 Customs valueon Day Month Year Remarks : 14 Currency Customs office : NOTES A. General notes 1 . Boxes 1 to 8 are to be filled in by the holder of the inward processing authorization . 2 . The form must be filled in legibly and indelibly , preferably by typewriter . It must not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding any necessary particulars . Corrections must be approved by the person filling in the sheet and endorsed by the customs authority which issued it . B. Special notes referring to the relevant box numbers 1 . and 2 . Give the name or business name and full address including the postal code , if any , and the name of the Member State . In the case of a legal person , the name of the person responsible should also be given . 4 . Give the description of the import goods in accordance with the terms of the authorization . The Common Customs Tariff subheading is indicated for information only . The quantity must be expressed in units of the metric system : kg net , litres , m2 , etc . 14 . National currencies are to be indicated as follows :  BEF for Belgian francs  FRF for French francs  LUF for Luxembourg francs ­  DKK for Danish kroner  GBP for pounds sterling  ESP for Spanish pesetas  PTE for Portuguese escudos  DEM for German marks  ITL for Italian lire  NLG for Dutch guilders  IEP for Irish pounds  GRD for Greek drachmas I Al E! INFORMATION SHEET I Mm   Copy No 3 INWARD PROCESSING TRIANGULAR TRAFFIC EUROPEAN COMMUNITY 1 Holder of inward processing authorization Person to be contacted : 2 Importer authorized to enter the goods described in box 4 for inward processing Person to be contacted : 3 Authorization issued at nn Day Month Year under No and valid until included nau Mnnth Vaar USE OF THE INFORMATION SHEET A. The original and the three copies duly completed (boxes 1 to 8) must be lodged at a competent customs office in support of the declaration for prior export of the compensating products corresponding to the goods described in box 4 . that office shall complete box 9 , retain copy No 1 and return the original and the other copies to the declarant . B. The original and copies Nos 2 and 3 must then be submitted to the customs office of exit from the Community customs territory . That office shall complete box 10 and return the original and the two copies to the person who submitted them . C. The original and copies Nos 2 and 3 must be lodged at a competent customs office in support of the declaration for internal processing of import goods . That office shall complete boxes 11 to 14 , return the original to the declarant , retain copy No 2 and send copy No 3 to the customs office mentioned in box 7 . 4 Description of import goods to be entered for inward processing I 5 CN code 6 Net quantity 7 Name and address of customs office competent for controlling the inward processing 8 Name and address of customs office where the goods described in box 4 are to be entered for inward processing INFORMATION TO BE SUPPLIED ON EXPORT \ y ine aeciaranon tor prior expon OT ine compensating products corresponding to tne gooas Stamp : described in box 4 has been accepted on Dav Month Year Last day for import : uav Mnmn Year Identification measures taken : Customs office : 10 The compensating products have left the customs territory of the Community Stamp : on Day Month Year Remarks : Customs office : INFORMATION TO BE SUPPLIED ON IMPORT Stamp : 2 Net auantitv11 The declaration for inward processing of the goods described in box 4 has been accepted on 13 Customs value Dav Month Year 14 CurrencyRemarks : Customs office : Reverse of Copy 3 15 REQUEST FOR VERIFICATION A POSTERIORI The responsible office shown below requests that the authenticity of this information sheet and the accuracy of the information It contains be verified . Place : Date : Official stamp Day Month Year Signature Responsible office 16 RESULT OF VERIFICATION The control carried out by the responsible office shown below confirms that this information sheet has been correctly stamped by the competent authorities indicated and that the information it contains is accurate ; gives rise to the remarks annexed hereto . Place : Date : Official stamp Responsible office Day Month Year Signature ( 1 ) Mark 0 in the appropriate box . NOTES A. General notes 1 . Boxes 1 to 8 are to be filled in by the holder of the inward processing authorization . 2 . The form must be filled in legibly and indelibly , preferably by typewriter . It must not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding any necessary particulars . Corrections must be approved by the person filling in the sheet and endorsed by the customs authority which issued it . B. Special notes referring to the relevant box numbers 1 . and 2 . Give the name or business name and full address including the postal code , if any , and the name of the Member State . In the case of a legal person , the name of the person responsible should also be given . 4 . Give the description of the import goods in accordance with the terms of the authorization . The Common Customs Tariff subheading is indicated for information only . The quantity must be expressed in units of the metric system : kg net , litres , m2 , etc . 14 . National currencies are to be indicated as follows :  BEF for Belgian francs  FRF for French francs  LUF for Luxembourg francs  DKK for Danish kroner  GBP for pounds sterling  ESP for Spanish pesetas  PTE for Portuguese escudos  DEM for German marks  iTL for Italian lire  NLG for Dutch guilders  IEP for Irish pounds  GRD for Greek drachmas 31 . 7 . 91 Official Journal of the European Communities No L 210 / 61 PROVISIONS REGARDING INFORMATION SHEET INF 5 1 . Thie form on which the INF 5 information sheet is to be drawn up shall be printed on white paper free of mechanical pulp , dressed for writing purposes and shall weigh between 40 and 65 g/m2 . 2 . The size of the form shall be 210 x 297 mm. 3 . Member States shall be responsible for having the form printed. The form shall bear an individual serial number. 4 . The form shall be printed in one of the official languages of the European Communities designated by the competent authorities of the Member State issuing the sheet . Boxes 1 to 8 shall be filled in in one of the official languages of the European Communities designated by the competent customs authority of the Member State issuing the sheet . The competent authorities of the Member State which is to supply the information or make use of it may request that the information contained in the form submitted to them be translated into the official language , or one of the official languages , of that Member State . No L 210 / 62 Official Journal of the European Communities 31 . 7 . 91 ANNEX VII COMPENSATING PRODUCTS TO WHICH SPECIFIC DUTIES MAY APPLY UNDER THE FIRST INDENT OF ARTICLE 21 ( 1 ) ( a ) OF THE BASIC REGULATION No CN code and description of the compensating products Processing operations fromwhich they result ( 1 ) (2 ) ( 3 ) 1 ex Chapter 2 Edible meat offal Any working or processing 2 ex 0201 Off-cuts from operations shown in column 3 Cutting meat from animals of Chapter 1 into portions 3 0209 00 11 or 0209 00 19 Subcutaneous pig fat Slaughtering swine, working or processing the meat 4 0209 00 30 Pig fat , other than that falling within subheading 0205 A Slaughtering and cutting swine , working or processing the meat 5 ex 0304 Off-cuts from operations shown in column 3 Sawing frozen fillet blocks 6 ex 0305 Off-cuts from operations referred to in column 3 Smoking and slicing of fish 7 ex 0404 Whey Processing fresh milk 8 ex 0404 Whey in powder, not containing added sugar Manufacture of lactose from concentrated whey 9 ex 0407 00 Unfertilized eggs Incubation and hatching of day-old chicks 10 0502 Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair Any working or processing 11 0503 00 00 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material Any working or processing 12 0504 00 00 Guts, bladders and stomachs of animals (other than fish) whole and pieces thereof Slaughtering animals of Chapter 1 13 0511 91 10 Fish waste Any working or processing 14 ex 0505 90 00 Powder and waste of feathers or parts of feathers Any working or processing 15 0506 Bones and horn-cores , unworked , defatted, simply prepared (but not cut to shape), treated with acid or degelatinized ; powder and waste of these products Any working or processing 16 ex 0507 Horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products; whalebone and the like , unworked or simply prepared but not cut to shape and hair and waste of these products Any working or processing 17 ex 0508 00 00 Powder and waste of shells Any working or processing 18 ex 0510 00 00 Animal products, fresh , chilled or frozen or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products Slaughtering and cutting animals of Chapter 1 19 ex 0511 91 90 Shrimps' shells Removing the shells from shrimps 20 ex 0511 99 90 Heads Slaughtering and cutting animals of Chapter 1 21 ex 0511 99 90 Blood Slaughtering animals of Chapter 1 22 ex 0511 99 10 ex 0511 99 90 Waste from the procedures in column 3 Slaughtering chickens 23 ex 0511 99 90 Eggshells Separating eggs from shells 31 . 7 . 91 Official Journal of the European Communities No L 210 / 63 ( 1 ) (2) o ) : 24 ex 0511 99 10 Scraps of rind Skinning of pigmeat 25 ex 0712 Waste from vegetables Cutting , slicing, breaking, pulverizing and mixing goods falling within CN code 0712 26 ex 0713 Waste from leguminous vegetables Cutting, slicing , breaking and pulverizing goods falling within CN code 0713 27 ex 0901 Broken coffee Working or processing raw coffee 28 0901 30 00 Husks and skins Roasting raw coffee 29 ex 0902 20 00 ex 0902 40 00 Tea powder Working or processing raw tea , putting into tea-bags 30 ex 0904 20 39 ex 0904 20 90 Pimento waste Cleaning, crushing , grinding and sifting of dried fruit of the genus 'Capsicum' 31 1006 40 00 Broken rice Working or processing of rice 32 1104 Grains , not otherwise worked than kibbled Working or processing cereals 33 1104 30 Germ of cereals , whole , rolled , flaked or ground Working or processing cereals 34 1109 00 00 Wheat gluten , whether or not dried Working or processing wheat 35 ex 1209 Waste of beet seeds (broken or sterile seeds , seeds with poor germination capacity or unsuitable for machine drilling) Cleaning, sifting , polishing and scouring of sugar beet 36 1213 00 00 Cereal straw and husks, unprepared , or chopped but not otherwise prepared Working or processing cereals 37 1501 00 11 and 1501 00 19 Lard and other pig fat Slaughtering swine 38 ex 1502 00 Fats of bovine cattle , sheep or goats Slaughtering bovine cattle sheep or goats , working or processing the meat 39 ex 1504 Fish oils Processing fish into fillets 40 ex 1506 00 00 Other animal oils and fats Removing fat from meat , bones or waste 41 ex 1515 21 90 Maize (germ) oil ' Processing maize 42 ex 1519 Industrial fatty acids, acid oils from refining 1 . Refining fats and oils of Chapter 15 2 . Fractionated distilling of fatty acids 43 1519 11 00 Stearic acid Manufacturing erucic acid 44 ex 1520 Glycerol Knacking or refining fats and oils of Chapter 15 45 1522 00 10 Residues resulting from the treatment of fatty substances or animal or vegetable waxes Any working or processing 46 ex 1522 00 91 ex 1522 00 99 Wax containing oil foots and dregs Scum oil and oil containing fuller's earth Refining , deacidifying, bleaching or fatty vegetable oils 47 ex 1702 30 99 Waste from the crystallization of starch sugar Processing maize into glucose 48 1703 Molasses Processing sugars 49 1802 00 00 Cocoa shells , husks , skins and waste Any working or processing 50 2102 Natural yeasts Producing beer 51 ex 2208 90 91 and ex 2208 90 99 Heads and tails from distillation (undenatured ethyl alcohol of an alcoholic strength of less than 80 % vol) and distilled wine (heads and tails from distillation , unconcentrated) Distilling crude ethyl alcohol or wine No L 210 / 64 Official Journal of the European Communities 31 . 7 . 91 '( 1 ) (2 ) (3 ) 52 ex Chapter 23 Residues and waste from the food industries Any working or processing 53 ex 2401 Ribs, stalks, waste from tobacco Manufacturing cigarettes , cigars , cheroots or smoking tobacco; blending of 54 ex 2525 Mica waste Any working or processing 55 2619 00 Slags , dross, scalings and similar waste from the manufacture of iron or steel Any working or processing 56 2620 Ash and residues (other than those of CN code 2619 00), containing metals or metallic compounds Any working or processing 57 2621 00 00 Other slag and ash , including kelp Any working or processing 58 ex 2705 00 00 Gas Carbonizing coal 59 ex 2706 00 00 Tar distilled from coal and other mineral tars, including partially distilled tars and blended tars Carbonizing coal 60 ex 2707 First runnings and residues from distillation Distilling phenols 61 ex 2711 21 00 and ex 2711 29 00 Gas from dehydrogenation and other gaseous hydrocarbons Manufacturing polystyrene from ethyl benzene 62 2712 1010 Crude petroleum jelly Refining crude paraffin 63 ex 2712 90 Other mineral waxes , whether or not coloured Any working or processing 64 2713 20 00 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals Any working or processing 65 66 67 68 69 70 71 72 73 74 75 76 77 ex 2806 10 00 ex 2807 00 10 2811 21 00 ex 2811 ex 2812 10 90 ex 2825 90 10 ex 2833 ex 2833 29 90 ex 2846 90 00 ex 2902 30 ex 2902 90 90 2903 2904 Hydrochloric acid Sulphuric acid Carbon dioxide Hexafluorosilicic acid ( fluorosilicic acid) Silicon tetrachloride Calcium hydroxide Iron sulphate Calcium sulphate Gadolinium oxide Toluene alpha-Methylstyrene Halogenated derivatives of hydrocarbons Sulphonated , nitrated or nitrosated derivatives of hydrocarbons Manufacturing various chemical products from fluorspar, hydrogen fluoride , 2,6-diisopropylaniline, and from silicon tetrachloride Manufacturing sulphonamides 1 . Manufacturing beer 2 . Producing ethyl alcohol and spirituous beverages Processing fluorspar into hydrogen fluoride Manufacturing silanes, silicones and their derivatives from silicon Processing calcium carbide into acetylene and calcium cyanamide Manufacturing cold-rolled sheets and plates of iron or steel from coils Processing fluorspar into hydrogen fluoride Recovering gallium and gallium oxide from scrap (processing waste from gadolinium/gallium oxide compound  Gd3Ga50i2) Manufacturing polystyrene from ethylbenzene Manufacturing acetone or phenol from cumene Manufacturing products based on hydrogen fluoride Manufacturing products based on hydrogen fluoride 31 . 7 . 91 Official Journal of the European Communities No L 210 / 65 ( 1 ) (2 ) (3 ) . 78 2905 11 00 Methanol Manufacturing fatty alcohols 79 2909 Ethers , ether-alcohols and other products falling within code 29.09 Manufacturing products based on hydroquinone 80 2915 21 00 Acetic acid Manufacturing vitamins from acetic anhydride 81 ex 2941 10 00 Penicillin , impure (residues from sieving) Manufacturing medicaments 82 ex 3503 00 Waste of gelatine Processing pharmaceutical gelatines into capsules 83 ex 3801 10 00 Graphite dust Manufacturing graphite electrodes for electric smelting furnaces 84 ex 8805 90 00 Crude dipentene Manufacturing hydroperoxide ofpinene ( 1R , 2R, 4R)-bornyl-acetate (isobornyl acetate), camphor or camphene from alpha-pinene 85 3806 90 00 Rosin spirits and oils Manufacturing rosin sodium soaps and rosin potassium 86 ex 3823 90 99 Fusel oil Producing ethyl alcohol and spirituous beverages 87 ex 3.815 Non-usable catalysts Producing catalysts from aluminium silicate 88 ex 3823 90 99 Camphor oils Manufacturing camphor from alphapinene 89 ex 3823 90 99 Residues from freeing of caffeine (mixture of coffee wax , crude caffeine and water); crude caffeine Freeing caffeine from coffee 90 ex 3823 90 99 Residues of calcined gypsum Manufacturing hydrogen fluoride , fluorides and cryolite from fluorspar 91 . ex 3823 90 99 Molasses , freed of sugar Manufacturing citric acid from white sugar 92 ex 3823 90 99 Residues from processing sorbosa Manufacturing ascorbic acid from glucose 93 ex 3823 90 99 Sodium sulphate in solution Manufacturing dihydroxystearic acid from crude castor oil 94 ex 3823 90 99 Residues from the manufacture of cumene Manufacturing acetone, phenol and alpha ­ methylstyrene 95 ex 3823 90 99 Residues - Manufacture of 1 ,4-butanediol 1 ,4 ­ butanediol and tetrahydrofuran from methanol 96 ex 3823 90 99 Waste , mixed with caffeine , coffee wax, water and impurities ('effluents') Decaffeination and specific treatment to reduce the stimulant content of the raw coffee 97 ex Chapter 39 Scrap and waste Any working or processing 98 ex 4004 00 00 Waste and parings of unhardened rubber : scrap of unhardened rubber fit only for the recovery of rubber Any working or processing 99 4017 00 19 Scrap , waste and powder of hardened rubber Any working or processing 100 4101 , 4102 and 4103 Raw hides and skins ( fresh , salted , dried , pickled or limed), whether or not split , including sheepskins in the wool Skinning animals of Chapter 1 101 ex 4104 39 10 Bovine leather cuttings Any working or processing 102 4110 00 00 Parings and other waste , of leather or of composition or parchment-dressed leather, not suitable for the manufacture of articles of leather, leather dust , powder and flour Any working or processing 103 4302 20 00 Pieces or cuttings , of furskin , tanned or dressed , not assembled Manufacturing furs 104 ex Chapter 44 Wood waste and cuttings of wood, including sawdust Any working or processing 105 ex 4501 Waste cork Any working or processing No L 210/ 66 Official Journal of the European Communities 31 . 7 . 91 ( 1 ) (2) (3 ) 106 4707 Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making Any working or processing 107 ex Section XI Woven and knitted fabrics , finished, with evident faults (so-called 'second choice goods') Working and processing woven and knitted fabrics of all kinds 108 5003 Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags ) Any working or processing 109 5103 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted Any working or processing 110 5104 00 00 Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) Any working or processing 111 5202 Cotton waste (including pulled or garnetted rags) not carded or combed Any working or processing 112 ex 5301 Flax tow and waste ( including pulled or garnetted rags ) Any working or processing 113 ex 5302 Tow and waste of true hemp (including pulled or garnetted rags or ropes) Any working or processing 114 ex 5303 Tow and waste (including pulled or garnetted rags or ropes) falling under this tariff heading Any working or processing 115 ex 5304 Waste of fibres ( including pulled or garnetted rags or ropes) falling under this trariff heading Any working or processing 116 ex 5305 Tow and waste of manila hemp (including pulled or garnetted rags or ropes) Any working or processing 117 ex 5305 Ramie noils and waste (including pulled or garnetted rags) Any working or processing 118 ex 5503 ex 5504 Acrylic and viscose fibres (of inferior quality with evident faults ) Manufacturing acrylic and viscose textile fibres 119 ex 5505 Waste (including yarn waste and pulled or garnetted rags) or man-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning , Any working or processing 120 6310 Used or new rags , scrap twine , cordage , rope and cables and worn-out articles of twine , cordage , rope or cables Any working or processing 121 7001 00 Waste glass (cullet ) Any working or processing 122 ex 7019 Waste of continuous glass fibre yarn Weaving 123 ex 7019 Woven fabrics of glass fibre with evident faults Weaving of glass fibre yarn 124 7105 Dust and powder of natural or synthetic precious or semi-precious stones Any working or processing 125 7112 Goldsmiths', silversmiths' and jewellers' sweepings , residues , lemels , and other waste and scrap , of precious metal Any working or processing 126 ex 7202 21 and ex 7202 29 00 Residues from sieving ferro-silicon Manufacturing silicon-tetrachloride and silicon-dioxide 127 7204 Waste and scrap metal of iron or steel Any working or processing 128 ex 7208 and ex 7211 Off-cuts of steel , unalloyed , from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots of laminated slabs of unalloyed steel 31 . 7 . 91 Official Journal of the European Communities No L 210 /67 ( 1 ) (2 ) ( 3 ) 129 ex 7218 , ex 7222 , ex 7224 and ex 7228 Recoverable off-cuts from bars of alloyed steel Manufacturing screws, bolts or nuts from bars of alloyed steel 130 ex 7226 10 Scrap of alloy steel from cutting of 'electrical' steel hoop and strip Manufacturing transformers from 'electrical' steel hoop and strip 131 ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of so-called 'electrical' sheets Manufacturing transformers from 'electrical' sheets 132 ex 7219 , ex 7220 , ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots or laminated slabs 133 ex 7308 Metal runners with welds Manufacturing metal runners from hoop or strip 134 7404 00 Copper waste and scrap Any working or processing 135 7503 00 Nickel waste and scrap Any working or processing 136 7602 00 Aluminium waste and scrap Any working or processing 137 8104 20 00 Magnesium waste (excluding shavings of uniform size ) and scrap Any working or processing 138 ex 8112 11 00 Beryllium waste and scrap Any working or processing 139 7802 00 Lead waste and scrap Any working or processing 140 ex 7804 11 00 Recoverable waste from lead foil coated on both sides Manufacturing lead foil coated on both sides for photographical use fom vinyl sheets and coating paper 141 7902 00 00 Zinc waste and scrap Any working or processing 142 8002 00 00 Tin waste and scrap Any working or processing 143 8101 91 90 Tungsten (wolfram) waste and scrap Any working or processing 144 8102 91 90 Molybdenum waste and scrap Any working or processing 145 8103 10 90 Tantalum waste and scrap Any working or processing 146 ex 8105 , ex 8106 , ex 8107, ex 8108 , ex 8109 , ex 8110 ,  ex 8111 and ex 8112 Waste and scrap of other base metals Any working or processing 147 ex Chapter 84 ex Chapter 85 ex 8708 ex Chapter 90 Redundant parts ; parts damaged or rendered useless in the course of processing Manufacture of machinery and mechanical appliances, vehicles , electrical equipment, measuring, checking and precision instruments and their modification or conversion to comply with other technical standards 148 Chapters 84 , 85 , 86 , 88 and 90 Components and spare parts of machines, appartatus , rolling stock, aircraft and other devices Repair or overhaul ( setting and cleaning by electrical or mechanical methods ) and reconditioning (replacement of working parts) of machines, apparatus , rolling stock , aircraft and other devices' 149 8708 Parts and accessories for motor vehicles Adapting motor vehicles for particular purposes No L 210 /68 Official Journal of the European Communities 31 . 7 . 91 ANNEX VIII Member State : INWARD PROCESSING RELIEF ARRANGEMENTS Return of information as required by Article 72 (3 ) (a) of Regulation (EEC) No / Year : Authorizations granted during the month of .... (Return to be submitted not later than the end of the month following the end of the calendar month in question ) Goods to be processed Main compensation products Serial No Month/year of expiry of authorization Code ( 2Subheadingof the combined nomenclature Estimated value Estimated quantity (') Subheading of the combined nomenclature 1 (2 (3 ) (4 5 (6 7 (') Quantity : (a ) weight (tonnes); (b) no of units; (c) hectolitres (hi ); (d) length : (m). (2 ) When the authorization has been granted on the basis of more codes referring to the economic conditions only the decisive code is to be indicated . Note: The information concerning quality or description is to be supplied on request , if the need arises. 31 . 7 . 91 Official Journal of the European Communities No L 210/ 69 ANNEX IX Member State : INWARD PROCESSING RELIEF ARRANGEMENTS Return of information as required by Article 72 (3 ) (b ) of Regulation (EEC) No / Year: Applications rejected during the month of (Return to be submitted not later than the end of the month following the end of the calendar month in question) Goods to be processed Main compensatingproducts Serial No Reason for rejection of applicationSubheading ofthe combined nomenclature Estimated value Estimated quantity (') Description/- Quantity Subheading of the combined nomenclature2 ) 1 2) 3 4 5 ) 6 (7 (') Quantity: (a) weight (tonnes); (b ) no of units; ( c) hectolitres (hi); (d ) length : (m). I1 ) The particulars of the quality or the description shall be supplied only if they have a direct bearing on the refusal of authorization . class="page"> ANNEX X EUROPEAN COMMUNITY IUE 4 NO A 000000 IRr I INWARD PROCESSING Original INFORMATION SHEET 1 Holder of inward processing authorization 2 APPLICATION ( 1 ) 3 Application to be made to The undersigned holder of the inward processing authorization The customs authority shown in box 4 requests : that the amount of import duties (2) applicable to the goods entered for the inward processing arrangements in the event of the authorized release for free circulation of the goods or products specified in box 6 be ascertained and indicated that It be stated whether the specific commercial policy measures to which the said goods are liable have been applied that the particulars necessary for application of the specific commercial policy measures be indicated . 4 Information to be supplied to Place : Date :5 Document covering transport of products or goods H ifficial stamp T1 Garnet TIR =lhine manifesl J IM valid as T1 T1Ex Day Month Year valid as T1 Community transfer note valid as T1 )ther ( s) Signature of No Day Month Year Office : 6 Marks and numbers  Number and kind of packages  Description of products or goods  CN Code 7 Net quantity INFORMATION SUPPLIED BY THE CUST0MSAUTH0R1TY 8 Particulars necessary for application of specific commercial policy measures 9 Liability to fb ) Charges having equivalent effect(a) Customs duties (c ) Other charges (4) (d ) Currency j j 9 10 Application of specific commercial policy measures ( 1 ) ii Kemarks YES NO for following reasons 12 Place : Date : Ifficial stamp Day Month Year Signature( 1 ) The appropriate box to be indicated like this 0 . (2) Customs duties , charges having equivalent effect , agricultural levies and other charges provided for under the common agricultural policy or specific arrangements applicable to certain goods resulting from processed agricultural products . (3) Specify as appropriate , for example , ' ship 's manifest .'. (4) Specify as appropriate in box 11 , for example , ' agricultural levy ". 13 REQUEST FOR VERIFICATION A POSTERIORI The customs authority shown below requests that the authenticity of this information sheet and the accuracy of the information it contains be verified . Place : Date : | , | ( | ( | Official stamp Day Month Year Signature Customs authority 14 RESULT OF VERIFICATION The check carried out by the customs authority shown below confirms that information sheet ( 1 ) has been stamped by the customs authority indicated  ¡ is accurate  ¡ gives rise to the remarks annexed hereto . Place : Date : | i | i | i | Official stamp Day Month Year Signature this and the information it contains : Customs authority ( 1 ) Mark OD in the appropriate box . NOTES A. General notes 1 . The part of the sheet requesting information (boxes 1 to 7) shall be filled in either by the holder of the authorization for inward processing or by the office requesting the information . 2 . The form must be filled in so that it is legible and indelible , preferably using a typewriter . It shall not contain any erasures or overwritten words . Corrections should be made by crossing out the wrong words and adding further particulars , if necessary . Corrections must be approved by the person filling in the sheet and endorsed by the competent authorities . B. Special notes referring to the relevant box numbers 1 . Give the full name and address including the postal code , if any , and the name of the Member State . This item is left blank when the application is made by the customs authority of the Member State requesting the information . 3 . Give the full name and address including the postal code , if any , and the name of the Member State , of the customs authority to whom the application is made . 4 . Give the full name and address including postal code , if any , and the name of the Member State of the customs authority requesting the information . This item is left blank when the application is made by the holder of the authorization for inward processing . 6 . Give the number , kind , marks and numbers of packages . In the case of unpackaged goods or products , give the number of objects , or , if appropriate , insert ' bulk '. Give the usual trade description of the products or goods or their tariff description . The description must correspond to that used in the documents indicated in item 5 . The quantity must be expressed in units of the metric system : kg net , litres , m2 , etc . 9 . The amounts shall be entered in national currency, one figure per small box , the last two boxes being reserved for fractions of a unit , if any . The amount of the agricultural levy , to be entered in this box , is to be calculated as follows :  multiply the levy rate ( in ECU ) by the quantity liable ,  multiply the result by the monetary coefficient (correction coefficient),  convert the result into the national currency . If the customs authority already knows the rate in the national currency, including the monetary coefficient , this may be multiplied direct by the quantity liable to the levy . The Member State where the products are released for free circulation shall convert the amount shown on the information sheet at the rate used for calculating customs value . National currencies are to be indicated as follows :  BEF for Belgian francs  FRF for French francs  LUF for Luxembourg francs  DKK for Danish kroner  GBP for pounds sterling  ESP for SDanish oesetas  PTE for Portuguese escudos  DEM for German marks  ITL for Italian lire  NLG for Dutch guilders  IEP for Irish pounds .  GRD for Greek drachmas 11 . Where the INF 1 information sheet is used solely to indicate the amount of import duties this box must be crossed through . 31 . 7 . 91 Official Journal of the European Communities No L 210 /73 ANNEX XI EXAMPLES OF CALCULATING THE PROPORTION OF IMPORT GOODS INCORPORATED IN COMPENSATING PRODUCTS (Articles 57 to 60 ) INTRODUCTION TO ANNEX XI 1 . Annex XI is intended to provide guidance for the application of Articles 57 to 60 . 2 . Note that the proportion of import goods incorporated in compensating products is to be calculated only where this is necessary to determine the amount of the customs debt under Article 20 of Regulation (EEC) No 1999 / 85 . This means that where :  all compensating products are placed under a customs procedure not involving the collection of import duties , or  import duties are to be collected only on products subject to taxation under Article 21 of Regulation (EEC) No 1999 / 85 , the methods of calculation will not be applied . 3 . The quantity of compensating products to be obtained will be determined on the basis of the approved rates of yield . 4 . The addition of Community goods in the course of the manufacturing process does not affect the actual proportion of import goods incorporated in the compensating products and is therefore not taken into account . No L 210/74 Official Journal of the European Communities 31 . 7 . 91 I. Article 58 Quantitative scale method (compensating products) ( a ) Import goods: 100 kilograms A (b ) Products obtained or to be obtained: 90 kilograms B (c) Customs debt in respect of: 10 kilograms B (d) Quantity of import goods corresponding to quantity of B in respect of which a customs debt has arisen: 10/ 90 x 100 kilograms = 11,11 kilograms A II . Article 59 Article 21 of Regulation (EEC ) No 1999 / 85 applies Quantitative scale method ( import goods) (a) Import goods: 100 kilograms A (b) Products obtained: 80 kilograms B , containing 80 kilograms A 10 kilograms C , containing 10 kilograms A 5 kilograms D, containing 5 kilograms A (D is on the Article 21 list ) Total : 95 kilograms A (c) Apportionment basis in kilograms A: B : 80/ 95 x 100 kilograms = 84,21 kilograms A C: 10/ 95 x 100 kilograms = 10,53 kilograms A D: 5 / 95 x 100 kilograms = 5,26 kilograms A Total : 100 kilograms A (d) Customs debt in respect of: 10 kilograms B + 5 kilograms D (e) Quantity ofimportgootis corresponding to quantity ofB in respect ofwhich a customs debt has arisen as a result of release for free circulation of 10 kilograms B: 10/ 80 x 84,21 kilograms = 10,53 kilograms A (f) Portion ofD dutiable under Article 20/Article 21 : Under the first indent of Article 21 ( 1 ) ( a), specific duties on product D can apply only to as much of that product as 'corresponds proportionally to the exported part of the other compensating products', i.e. those not included in the list.  Quantity of products exported in kilograms A: B : 70 kilograms = 70 / 80 x 84,21 = 73,68 kilograms A C: 10 kilograms = 10/ 10 x 10,53 = 10,53 kilograms A Total : 84,21 kilograms A  Proportion exported: [84,21 / (100  5,26)1 x 100% = 88,89 %  Dutiable under Article 21 : 88,89% x 5 kilograms D = 4,44 kilograms D  Dutiable under Article 20 : 5 kilograms - 4,44 kilograms = 0,56 kilograms D = 0,56 x 5,26 = 0,59 kilograms A 31 . 7 . 91 Official Journal of the European Communities No L 210/75 III . Article 59 Article 21 of Regulation (EEC) No 1999 / 85 does not apply Quantitative scale method (import goods) (a ) Import goods: 100 kilograms A ( b ) Products obtained or to be obtained: 80 kilograms B , containing 80 kilograms A 10 kilograms C, containing 10 kilograms A 5 kilograms D , containing 5 kilograms A Total : 95 kilograms A (c) Apportionment basis in kilograms A : B : 80 /95 x 100 kilograms = 84,21 kilograms C: 10 /95 x 100 kilograms = 10,53 kilograms D : 5 /95 x 100 kilograms = 5,26 kilograms Total : 100. kilograms (d ) Customs debt in respect of: 10 kilograms B (e) Quantity ofimportgoods corresponding to the quantity ofB in respect ofwhich a customs debt has arisen as a result of the release for free circulation of 10 kilograms B: 10 / 80 x 84,21 kilograms = 10,53 kilograms A IV . Article 60 Article 21 of Regulation (EEC) No 1999 / 85 applies Value scale method (a ) Import goods: 100 kilograms A (b) Quantity and value of products obtained: 80 kilograms B at 20 ECU/ kilogram = 1 600 ECU 10 kilograms C at 12 ECU/kilogram = 120 ECU 5 kilograms D at 5 ECU/ kilogram = 25 ECU (D is on the Article 21 list ) Total : 1 745 ECU (c) Apportionment basis in kilograms A: B : 1 600 / 1 745 x 100 kilograms = 91,69 kilograms C: 120/ 1 745 x 100 kilograms = 6,88 kilograms D : 25 / 1 745 x 100 kilograms = 1,43 kilograms Total : 100 kilograms (d) Customs debt in respect of: 1 . 10 kilograms B 2 . 5 kilograms D (e ) Quantity of import goods corresponding to the quantity of B in respect of which a customs debt has arisen: 10/ 80 x 91,69 kilograms = 1 1 ,46 kilograms A (f) Portion of D dutiable under Article 20/Article 21 : Under the first indent of Article 21(1 ) ( a ), specific duties on product D can apply only to as much of that product as 'corresponds proportionally to the exported part of the other compensating products', i.e. those not included in the list.  Value of exported portion of compensating products : B : 70 x 20 ECU = 1 400 ECU C: 10 x 12 ECU = 120 ECU Total : 1 520 ECU No L 210/76 Official Journal of the European Communities 31 . 7 . 91  Proportion exported: [1 520 / (1 745  25)1 x 100% = 88,37%  Dutiable under Article 21 : 88,37% x 5 kilograms = 4,42 kilograms D  Dutiable under Article-20 : D = 3.58 x 1.43 = 0,17 kilograms A5 kilograms - 4,42 kilograms = 0,58 kilograms 5 V. Article 60 Article 21 of Regulation (EEC) No 1999 / 85 does not apply Value scale method (a) Import goods: 100 kilograms A (b) Quantity and value of products obtained or to be obtained: 80 kilograms B at 20 ECU/kilogram = 1 600 ECU 10 kilograms C at 12 ECU/kilogram = 120 ECU 5 kilograms D at 5 ECU/kilogram = 25 ECU Total : 1 745 ECU (c) Apportionment basis in kilograms A: B: 1 600 / 1 745 x 100 kilograms = 91,69 kilograms C: 120 / 1 745 x 100 kilograms = 6,88 kilograms D: 25 / 1 745 x 100 kilograms = 1,43 kilograms Total : 100 kilograms (d) Customs debt in respect of: 10 kilograms B (e) Quantity of import goods corresponding to the quantity of B in respect of which a customs debt has arisen: 10 / 80 x 91,69 kilograms = 1 1 ,46 kilograms A 31 . 7 . 91 Official Journal of the European Communities No L 210 /77 ANNEX XII EXAMPLES OF MONTHLY AND QUARTERLY AGGREGATION Combined application of the following provisions:  Article 14 (2), second paragraph of the basic Regulation ,  Article 27 , 50 and 63 of the implementing Regulation . The examples given below are based on the following assumptions: (a) that the inward processing arrangements (suspension system) have been authorized in accordance with Article 8 of the implementing Regulation ; (b) that a general authorization for release for free circulation in accordance with Article 47 has been issued; (c) that the import goods , whether in the form of goods in the unaltered state or of compensating products , are put on the Community market in accordance with Article 50 of the implementing Regulation ; (d) that the time limit for re-exportation when placing the goods under one of the customs procedures referred to in Article 18 of the basic Regulation ist , for the example given, three months . January February March April May June A 1 31 15 .. L5 31 .. 30 B 1 . 31 15 31 .. 15 .... 30 .... 301 . 15 . 28 .. . 15 31 311 15 31 . . 15 30 Example A: monthly aggregation Three consignments of goods entered for the arrangements in January are to be aggregated (1,15 and 31 of the month). The time limit for re-exportation for all these consignments is 30 April ; the deadline for presentation of the bill of discharge in accordance with Article 63 of the implementing Regulation is then 30 May. The duties on import goods or compensating products put on the Community market specified in Article 50 must be paid no later than 30 May possibly on the basis of a summary declaration in accordance with Article 63 (4) of the implementing Regulation. The items of charge for the goods or products are determined on the basis of Article 20 of the basic Regulation or Article 21 of that Regulation if applicable. The date taken into consideration is 30 April . No L 210 /78 Official Journal of the European Communities 31 . 7 . 91 Example B: quarterly aggregation Nine consignments of goods entered for the arrangements in the course of a quarter are to be aggregated :  1 , 15 and 31 January,  1 , 15 and 28 February ,  1 , 15 and 31 March. The time limit for re-exportation for all these consignments is 30 June; the deadline for presentation of the bill of discharge in accordance with Article 63 of the implementing Regulation is then 30 July. The duties on import goods or compensating products put on the Community market specified in Article 50 must be paid no later than 30 July possibly on the basis of a summary declaration in accordance withArticle 63 (4) of the implementing Regulation . The items of charge for the goods or products are determined on the basis of Article 20 of the basis Regulation or Article 21 of that Regulation if applicable . The date taken into consideration is 30 June. EUROPEAN COMMUNITY ANNEX XIII 1 Holder of inward processing authorization Person to be contacted  mm pi mm INFORMATION SHEET  Mr m No A / 000000 Original INWARD PROCESSING 2 Declarant 3 Customs office of issue 4 Inward processing authorization ref . Notes 5 Number and date of previous authorization and issuing Member State 6 COMPENSATING PRODUCTS 7 Description / 8 Net quantity 0 9 Treatment for customs purposes , document ref . 10 GODS ENTERED FOR THE INWARD PROCESSING ARRANGEMENTS 11 Description 12 Net quantity (') 11 Description 12 Net quantity (') 11 Description 12 Net quantity STAMP OF ISSUING CUSTOMS OFFICE Information certified correct Place and date : Signature and stamp 13 Place and date : Declarant's signature O Kilogram mes , litres, n u m D e r 01 pi ec es INF 7 sheet contd REQUEST FOR SUBSEQUENT VERIFICATION Your are requested to verify the authenticity of this information sheet and check the accuracy of the information it contains . Full name and address of competent departmentPlace and date Signature and stamp RESULT OF VERIFICATION We have checked this information sheet and verified that (1 ) | | it was stamped by the customs office indicated and the particulars given are accurate I | it calls for the following remarks Full name and address of competent departmentPlace and date Signature and stamp REMARKS (*) Place a cross m in the appropriate box EUROPEAN COMMUNITY 1 Holder of inward processing authorization Person to be contacted  mm INFORMATION SHEET I WM m COPY INWARD PROCESSING 2 Declarant 3 Customs office of issue 4 Inward processing authorization ref . Notes 5 Number and date of previous authorization and issuing Member State 6 COMPENSATING PRODUCTS 7 Description 8 Net quantity 0 9 Treatment for customs purposes , document ref . 10 GODS ENTERED FOR THE INWARD PROCESSING ARRANGEMENTS 11 Description 12 Net quantify 0 11 Description 12 Net quantity ( 1 ) 1 1 Description 12 Net quantity 0 STAMP OF ISSUING CUSTOMS OFFICE Information certified correct Place and date : Signature and stamp 13 Place and date : Declarant's signature \ f 1 1 1 1 ) li t r e s / (1) Kilogram mes , litres numberof pieces INF 7 sheet contd REQUEST FOR SUBSEQUENT VERIFICATION Your are requested to verify the authenticity of this information sheet and check the accuracy of the information it contains . Full name and address of competent departmentPlace and date Signature and stamp RESULT OF VERIFICATION We have checked this information sheet and verified that ( 1 ) [ | it was stamped by the customs office indicated and the particulars given are accurate it calls for the following remarks Full name and address of competent departmentPlace and date Signature and stamp REMARKS P) Place a cross m in the appropriate box 31 . 7 . 91 Official Journal of the European Communities No L 210/ 83 PROVISIONS REGARDING INFORMATION SHEET INF 7 1 . The form on which the INF 7 information sheet is to be drawn up shall be printed on white paper free of mechanical pulp , dressed for writing purposes and shall weigh between 40 and 65 g /m2 . 2 . The size of the form shall be 210 x 297 mm. 3 . Member States shall be responsible for having the form printed. The form shall bear a serial number, bywhich it can be identified . 4 . The form shall be printed in one of the official languages of the European Communities designated by the competent authorities of the Member State issuing the sheet . The boxes shall be filled in in one of the official languages of the European Communities designated by the relevant customs authority of the Member State issuing the sheet . The relevant authorities of the Member State which is to supply the information or make use of it may request that the information contained in the form submitted to them be translated into the official language , or one of the official languages , of that Member State . No L 210 / 84 Official Journal of the European Communities 31 . 7 . 91 ANNEX XIV CONCORDANCE TABLE Present Regulation Regulation (EEC) No 3677 / 86 Present Regulation Regulation (EEC) No 3677/ 86 Article 1 Article 1 Article 47 Article 46 Article 2 Article 2 Article 48 Article 47 Article 3 Article 3 Article 49 Article 48 Article 4 Article 4 Article 50 Article 49 Article 5 Article 5 Article 51 Article 50 Article 6 Article 6 Article 52 Article 51 Article 7 Article 7 Article 53 Article 52 Article 8 Article 8 Article 54 Article 53 Article 9 Article 9 Article 55 Article 54 Article 10 Article 10 Article 56 Article 55 Article 11 Article 11 Article 57 Article 56 Article 12 Article 12 Article 58 Article 57 Article 13 Article 13 Article 59 Article 58 Article 14 Article 14 Article 60 Article 59 Article 15 Article 15 Article 61 Article 60 Article 16 Article 16 Article 62 Article 60a Article 17 Article 17 Article 63 Article 61 Article 18 Article 18 Article 64 Article 62 Article 19 Article 19 Article 65 Article 63 Article 20 Article 20 Article 66 Article 64 Article 21 Article 21 Article 67 Article 65 Article 22 Article 23 Article 68 Article 66 Article 23 Article 24 Article 69 Article 67 Article 24 Article 25 Article 70 Article 68 Article 25 Article 26 Article 71 Article 69 Article 26 Article 27 Article 72 Article 70 Article 27 Article 27a Article 73 Article 71 Article 28 Article 28 Article 74 Article 72 Article 29 Article 29 Article 75 Article 73 Article 30 Article 30 Article 76 Article 74 Article 31 Article 31 Article 77 Article 75 Article 32 Article 32 I Article 33 Article 33 Annex I Annex I Article 34 Article 34 Annex II Annex II Article 35 Article 35 Annex III Annex III Article 36 Article 36 Annex IV Annex IV Article 37 Article 37 Annex V Annex V Article 38 Article 38 Annex VI Annex VI Article 39 Article 39 Annex VII Annex VII Article 40 Article 40 Annex VIII Annex VIII Article 41 Article 41 Annex IX Annex IX Article 42 Article 41a Annex X Annex X Article 43 Article 42 Annex XI Annex XI Article 44 Article 43 Annex XII Annex XII Article 45 Article 44 Annex XIII Annex XIII Article 46 Article 45 \